            Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 1 of 35
                  Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

First Visibility Date   Area                  District                      Inbound Ballots
    10/24/2020          CAPITAL METRO         ATLANTA                                       78
    10/24/2020          CAPITAL METRO         BALTIMORE                                     87
    10/24/2020          CAPITAL METRO         CAPITAL                                       70
    10/24/2020          CAPITAL METRO         GREATER S CAROLINA                            43
    10/24/2020          CAPITAL METRO         GREENSBORO                                   137
    10/24/2020          CAPITAL METRO         MID-CAROLINAS                                112
    10/24/2020          CAPITAL METRO         NORTHERN VIRGINIA                             82
    10/24/2020          CAPITAL METRO         RICHMOND                                      60
    10/24/2020          CAPITAL METRO Total                                                669
    10/24/2020          EASTERN               APPALACHIAN                                   86
    10/24/2020          EASTERN               CENTRAL PENNSYLVANIA                          77
    10/24/2020          EASTERN               KENTUCKIANA                                   14
    10/24/2020          EASTERN               NORTHERN OHIO                                270
    10/24/2020          EASTERN               OHIO VALLEY                                   53
    10/24/2020          EASTERN               PHILADELPHIA METROPO                         223
    10/24/2020          EASTERN               SOUTH JERSEY                                 119
    10/24/2020          EASTERN               TENNESSEE                                     38
    10/24/2020          EASTERN               WESTERN NEW YORK                              36
    10/24/2020          EASTERN               WESTERN PENNSYLVANIA                          79
    10/24/2020          EASTERN Total                                                      995
    10/24/2020          GREAT LAKES           CENTRAL ILLINOIS                              35
    10/24/2020          GREAT LAKES           CHICAGO                                      595
    10/24/2020          GREAT LAKES           DETROIT                                       98
    10/24/2020          GREAT LAKES           GATEWAY                                      104
    10/24/2020          GREAT LAKES           GREATER INDIANA                               41
    10/24/2020          GREAT LAKES           GREATER MICHIGAN                              75
    10/24/2020          GREAT LAKES           LAKELAND                                      26
    10/24/2020          GREAT LAKES Total                                                  974
    10/24/2020          NORTHEAST             ALBANY                                        36
    10/24/2020          NORTHEAST             CARIBBEAN                                      2
    10/24/2020          NORTHEAST             CONNECTICUT VALLEY                           132
    10/24/2020          NORTHEAST             GREATER BOSTON                               158
    10/24/2020          NORTHEAST             LONG ISLAND                                   72
    10/24/2020          NORTHEAST             NEW YORK                                      92
    10/24/2020          NORTHEAST             NORTHERN NEW ENGLAND                           2
    10/24/2020          NORTHEAST             NORTHERN NEW JERSEY                          124
    10/24/2020          NORTHEAST             TRIBORO                                    2,133
    10/24/2020          NORTHEAST             WESTCHESTER                                  163
    10/24/2020          NORTHEAST Total                                                  2,914
    10/24/2020          PACIFIC               BAY-VALLEY                                   536
    10/24/2020          PACIFIC               HONOLULU                                      25
    10/24/2020          PACIFIC               LOS ANGELES                                5,631
    10/24/2020          PACIFIC               SACRAMENTO                                   287
    10/24/2020          PACIFIC               SAN DIEGO                                  3,022
    10/24/2020          PACIFIC               SAN FRANCISCO                                184
    10/24/2020          PACIFIC               SANTA ANA                                    119

                                                                                                  1
         Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 2 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  10/24/2020       PACIFIC               SIERRA COASTAL                                93
  10/24/2020       PACIFIC Total                                                    9,897
  10/24/2020       SOUTHERN              ALABAMA                                        1
  10/24/2020       SOUTHERN              ARKANSAS                                       5
  10/24/2020       SOUTHERN              DALLAS                                        36
  10/24/2020       SOUTHERN              FT WORTH                                      54
  10/24/2020       SOUTHERN              GULF ATLANTIC                                218
  10/24/2020       SOUTHERN              HOUSTON                                       38
  10/24/2020       SOUTHERN              MISSISSIPPI                                    4
  10/24/2020       SOUTHERN              RIO GRANDE                                    14
  10/24/2020       SOUTHERN              SOUTH FLORIDA                                258
  10/24/2020       SOUTHERN              SUNCOAST                                     680
  10/24/2020       SOUTHERN Total                                                   1,308
  10/24/2020       WESTERN               ALASKA                                        70
  10/24/2020       WESTERN               ARIZONA                                      153
  10/24/2020       WESTERN               CENTRAL PLAINS                                27
  10/24/2020       WESTERN               COLORADO/WYOMING                             224
  10/24/2020       WESTERN               DAKOTAS                                       15
  10/24/2020       WESTERN               HAWKEYE                                       45
  10/24/2020       WESTERN               MID-AMERICA                                   66
  10/24/2020       WESTERN               NEVADA SIERRA                                 61
  10/24/2020       WESTERN               NORTHLAND                                      6
  10/24/2020       WESTERN               PORTLAND                                      92
  10/24/2020       WESTERN               SALT LAKE CITY                               130
  10/24/2020       WESTERN               SEATTLE                                      232
  10/24/2020       WESTERN Total                                                    1,121
10/24/2020 Total                                                                   17,878
  10/25/2020       CAPITAL METRO         ATLANTA                                        6
  10/25/2020       CAPITAL METRO         BALTIMORE                                      4
  10/25/2020       CAPITAL METRO         CAPITAL                                        3
  10/25/2020       CAPITAL METRO         GREATER S CAROLINA                             4
  10/25/2020       CAPITAL METRO         GREENSBORO                                    26
  10/25/2020       CAPITAL METRO         MID-CAROLINAS                                 20
  10/25/2020       CAPITAL METRO         NORTHERN VIRGINIA                              3
  10/25/2020       CAPITAL METRO         RICHMOND                                       2
  10/25/2020       CAPITAL METRO Total                                                 68
  10/25/2020       EASTERN               APPALACHIAN                                    7
  10/25/2020       EASTERN               CENTRAL PENNSYLVANIA                           1
  10/25/2020       EASTERN               KENTUCKIANA                                    7
  10/25/2020       EASTERN               NORTHERN OHIO                                 14
  10/25/2020       EASTERN               OHIO VALLEY                                    7
  10/25/2020       EASTERN               PHILADELPHIA METROPO                           7
  10/25/2020       EASTERN               SOUTH JERSEY                                   6
  10/25/2020       EASTERN               TENNESSEE                                      1
  10/25/2020       EASTERN               WESTERN NEW YORK                               4
  10/25/2020       EASTERN Total                                                       54
  10/25/2020       GREAT LAKES           CENTRAL ILLINOIS                               3

                                                                                              2
         Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 3 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  10/25/2020       GREAT LAKES           CHICAGO                                       164
  10/25/2020       GREAT LAKES           DETROIT                                        17
  10/25/2020       GREAT LAKES           GATEWAY                                        52
  10/25/2020       GREAT LAKES           GREATER INDIANA                                 3
  10/25/2020       GREAT LAKES           GREATER MICHIGAN                               10
  10/25/2020       GREAT LAKES           LAKELAND                                        2
  10/25/2020       GREAT LAKES Total                                                   251
  10/25/2020       NORTHEAST             CARIBBEAN                                       1
  10/25/2020       NORTHEAST             CONNECTICUT VALLEY                              9
  10/25/2020       NORTHEAST             GREATER BOSTON                                 13
  10/25/2020       NORTHEAST             LONG ISLAND                                     3
  10/25/2020       NORTHEAST             NEW YORK                                        9
  10/25/2020       NORTHEAST             NORTHERN NEW JERSEY                             5
  10/25/2020       NORTHEAST             TRIBORO                                        18
  10/25/2020       NORTHEAST             WESTCHESTER                                     4
  10/25/2020       NORTHEAST Total                                                      62
  10/25/2020       PACIFIC               BAY-VALLEY                                     33
  10/25/2020       PACIFIC               HONOLULU                                        7
  10/25/2020       PACIFIC               LOS ANGELES                                   612
  10/25/2020       PACIFIC               SACRAMENTO                                     26
  10/25/2020       PACIFIC               SAN DIEGO                                     131
  10/25/2020       PACIFIC               SAN FRANCISCO                                  30
  10/25/2020       PACIFIC               SANTA ANA                                       2
  10/25/2020       PACIFIC               SIERRA COASTAL                                  7
  10/25/2020       PACIFIC Total                                                       848
  10/25/2020       SOUTHERN              DALLAS                                          9
  10/25/2020       SOUTHERN              FT WORTH                                        1
  10/25/2020       SOUTHERN              GULF ATLANTIC                                  12
  10/25/2020       SOUTHERN              HOUSTON                                         2
  10/25/2020       SOUTHERN              RIO GRANDE                                      5
  10/25/2020       SOUTHERN              SOUTH FLORIDA                                  10
  10/25/2020       SOUTHERN              SUNCOAST                                       39
  10/25/2020       SOUTHERN Total                                                       78
  10/25/2020       WESTERN               ALASKA                                          5
  10/25/2020       WESTERN               ARIZONA                                        25
  10/25/2020       WESTERN               CENTRAL PLAINS                                  7
  10/25/2020       WESTERN               COLORADO/WYOMING                               27
  10/25/2020       WESTERN               DAKOTAS                                         6
  10/25/2020       WESTERN               HAWKEYE                                        16
  10/25/2020       WESTERN               MID-AMERICA                                     5
  10/25/2020       WESTERN               NEVADA SIERRA                                  12
  10/25/2020       WESTERN               PORTLAND                                       10
  10/25/2020       WESTERN               SALT LAKE CITY                                 11
  10/25/2020       WESTERN               SEATTLE                                        38
  10/25/2020       WESTERN Total                                                       162
10/25/2020 Total                                                                     1,523
  10/26/2020       CAPITAL METRO         ATLANTA                                       339

                                                                                              3
      Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 4 of 35
             Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

10/26/2020      CAPITAL METRO           BALTIMORE                                    317
10/26/2020      CAPITAL METRO           CAPITAL                                      178
10/26/2020      CAPITAL METRO           GREATER S CAROLINA                           120
10/26/2020      CAPITAL METRO           GREENSBORO                                   264
10/26/2020      CAPITAL METRO           MID-CAROLINAS                                228
10/26/2020      CAPITAL METRO           NORTHERN VIRGINIA                            105
10/26/2020      CAPITAL METRO           RICHMOND                                     130
10/26/2020      CAPITAL METRO Total                                                1,681
10/26/2020      EASTERN                 APPALACHIAN                                  126
10/26/2020      EASTERN                 CENTRAL PENNSYLVANIA                         193
10/26/2020      EASTERN                 KENTUCKIANA                                   12
10/26/2020      EASTERN                 NORTHERN OHIO                                224
10/26/2020      EASTERN                 OHIO VALLEY                                  127
10/26/2020      EASTERN                 PHILADELPHIA METROPO                         244
10/26/2020      EASTERN                 SOUTH JERSEY                                 392
10/26/2020      EASTERN                 TENNESSEE                                     36
10/26/2020      EASTERN                 WESTERN NEW YORK                              83
10/26/2020      EASTERN                 WESTERN PENNSYLVANIA                         137
10/26/2020      EASTERN Total                                                      1,574
10/26/2020      GREAT LAKES             CENTRAL ILLINOIS                              32
10/26/2020      GREAT LAKES             CHICAGO                                    1,080
10/26/2020      GREAT LAKES             DETROIT                                      300
10/26/2020      GREAT LAKES             GATEWAY                                      160
10/26/2020      GREAT LAKES             GREATER INDIANA                              380
10/26/2020      GREAT LAKES             GREATER MICHIGAN                             105
10/26/2020      GREAT LAKES             LAKELAND                                      46
10/26/2020      GREAT LAKES Total                                                  2,103
10/26/2020      NORTHEAST               ALBANY                                        73
10/26/2020      NORTHEAST               CARIBBEAN                                      4
10/26/2020      NORTHEAST               CONNECTICUT VALLEY                           146
10/26/2020      NORTHEAST               GREATER BOSTON                               313
10/26/2020      NORTHEAST               LONG ISLAND                                  157
10/26/2020      NORTHEAST               NEW YORK                                     877
10/26/2020      NORTHEAST               NORTHERN NEW ENGLAND                           1
10/26/2020      NORTHEAST               NORTHERN NEW JERSEY                          275
10/26/2020      NORTHEAST               TRIBORO                                    2,957
10/26/2020      NORTHEAST               WESTCHESTER                                  175
10/26/2020      NORTHEAST Total                                                    4,978
10/26/2020      PACIFIC                 BAY-VALLEY                                   465
10/26/2020      PACIFIC                 HONOLULU                                      44
10/26/2020      PACIFIC                 LOS ANGELES                                8,947
10/26/2020      PACIFIC                 SACRAMENTO                                   274
10/26/2020      PACIFIC                 SAN DIEGO                                  4,883
10/26/2020      PACIFIC                 SAN FRANCISCO                                246
10/26/2020      PACIFIC                 SANTA ANA                                     78
10/26/2020      PACIFIC                 SIERRA COASTAL                                89
10/26/2020      PACIFIC Total                                                     15,026

                                                                                             4
         Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 5 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  10/26/2020       SOUTHERN              ALABAMA                                        3
  10/26/2020       SOUTHERN              ARKANSAS                                      10
  10/26/2020       SOUTHERN              DALLAS                                        30
  10/26/2020       SOUTHERN              FT WORTH                                     115
  10/26/2020       SOUTHERN              GULF ATLANTIC                                365
  10/26/2020       SOUTHERN              HOUSTON                                      201
  10/26/2020       SOUTHERN              LOUISIANA                                      2
  10/26/2020       SOUTHERN              MISSISSIPPI                                   13
  10/26/2020       SOUTHERN              OKLAHOMA                                       1
  10/26/2020       SOUTHERN              RIO GRANDE                                    38
  10/26/2020       SOUTHERN              SOUTH FLORIDA                                424
  10/26/2020       SOUTHERN              SUNCOAST                                   1,259
  10/26/2020       SOUTHERN Total                                                   2,461
  10/26/2020       WESTERN               ALASKA                                        84
  10/26/2020       WESTERN               ARIZONA                                      221
  10/26/2020       WESTERN               CENTRAL PLAINS                                33
  10/26/2020       WESTERN               COLORADO/WYOMING                             317
  10/26/2020       WESTERN               DAKOTAS                                       39
  10/26/2020       WESTERN               HAWKEYE                                       72
  10/26/2020       WESTERN               MID-AMERICA                                   73
  10/26/2020       WESTERN               NEVADA SIERRA                                 91
  10/26/2020       WESTERN               NORTHLAND                                     17
  10/26/2020       WESTERN               PORTLAND                                     924
  10/26/2020       WESTERN               SALT LAKE CITY                               215
  10/26/2020       WESTERN               SEATTLE                                      432
  10/26/2020       WESTERN Total                                                    2,518
10/26/2020 Total                                                                   30,341
  10/27/2020       CAPITAL METRO         ATLANTA                                      229
  10/27/2020       CAPITAL METRO         BALTIMORE                                    310
  10/27/2020       CAPITAL METRO         CAPITAL                                      169
  10/27/2020       CAPITAL METRO         GREATER S CAROLINA                           128
  10/27/2020       CAPITAL METRO         GREENSBORO                                   405
  10/27/2020       CAPITAL METRO         MID-CAROLINAS                                324
  10/27/2020       CAPITAL METRO         NORTHERN VIRGINIA                            134
  10/27/2020       CAPITAL METRO         RICHMOND                                     165
  10/27/2020       CAPITAL METRO Total                                              1,864
  10/27/2020       EASTERN               APPALACHIAN                                  157
  10/27/2020       EASTERN               CENTRAL PENNSYLVANIA                         147
  10/27/2020       EASTERN               KENTUCKIANA                                   10
  10/27/2020       EASTERN               NORTHERN OHIO                                434
  10/27/2020       EASTERN               OHIO VALLEY                                  181
  10/27/2020       EASTERN               PHILADELPHIA METROPO                         214
  10/27/2020       EASTERN               SOUTH JERSEY                                 444
  10/27/2020       EASTERN               TENNESSEE                                     94
  10/27/2020       EASTERN               WESTERN NEW YORK                             101
  10/27/2020       EASTERN               WESTERN PENNSYLVANIA                         134
  10/27/2020       EASTERN Total                                                    1,916

                                                                                              5
      Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 6 of 35
             Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

10/27/2020      GREAT LAKES             CENTRAL ILLINOIS                              53
10/27/2020      GREAT LAKES             CHICAGO                                    1,604
10/27/2020      GREAT LAKES             DETROIT                                      406
10/27/2020      GREAT LAKES             GATEWAY                                      432
10/27/2020      GREAT LAKES             GREATER INDIANA                              237
10/27/2020      GREAT LAKES             GREATER MICHIGAN                             139
10/27/2020      GREAT LAKES             LAKELAND                                      61
10/27/2020      GREAT LAKES Total                                                  2,932
10/27/2020      NORTHEAST               ALBANY                                        79
10/27/2020      NORTHEAST               CARIBBEAN                                      4
10/27/2020      NORTHEAST               CONNECTICUT VALLEY                           190
10/27/2020      NORTHEAST               GREATER BOSTON                               362
10/27/2020      NORTHEAST               LONG ISLAND                                  167
10/27/2020      NORTHEAST               NEW YORK                                     227
10/27/2020      NORTHEAST               NORTHERN NEW ENGLAND                           4
10/27/2020      NORTHEAST               NORTHERN NEW JERSEY                          428
10/27/2020      NORTHEAST               TRIBORO                                    1,109
10/27/2020      NORTHEAST               WESTCHESTER                                  275
10/27/2020      NORTHEAST Total                                                    2,845
10/27/2020      PACIFIC                 BAY-VALLEY                                   633
10/27/2020      PACIFIC                 HONOLULU                                      59
10/27/2020      PACIFIC                 LOS ANGELES                               10,377
10/27/2020      PACIFIC                 SACRAMENTO                                   546
10/27/2020      PACIFIC                 SAN DIEGO                                  7,627
10/27/2020      PACIFIC                 SAN FRANCISCO                                372
10/27/2020      PACIFIC                 SANTA ANA                                    169
10/27/2020      PACIFIC                 SIERRA COASTAL                               151
10/27/2020      PACIFIC Total                                                     19,934
10/27/2020      SOUTHERN                ALABAMA                                        3
10/27/2020      SOUTHERN                ARKANSAS                                      11
10/27/2020      SOUTHERN                DALLAS                                        41
10/27/2020      SOUTHERN                FT WORTH                                     152
10/27/2020      SOUTHERN                GULF ATLANTIC                                308
10/27/2020      SOUTHERN                HOUSTON                                      376
10/27/2020      SOUTHERN                MISSISSIPPI                                   13
10/27/2020      SOUTHERN                RIO GRANDE                                    38
10/27/2020      SOUTHERN                SOUTH FLORIDA                                395
10/27/2020      SOUTHERN                SUNCOAST                                   1,341
10/27/2020      SOUTHERN Total                                                     2,678
10/27/2020      WESTERN                 ALASKA                                        85
10/27/2020      WESTERN                 ARIZONA                                      330
10/27/2020      WESTERN                 CENTRAL PLAINS                                72
10/27/2020      WESTERN                 COLORADO/WYOMING                             355
10/27/2020      WESTERN                 DAKOTAS                                       34
10/27/2020      WESTERN                 HAWKEYE                                       81
10/27/2020      WESTERN                 MID-AMERICA                                   87
10/27/2020      WESTERN                 NEVADA SIERRA                                133

                                                                                             6
         Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 7 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  10/27/2020       WESTERN               NORTHLAND                                     15
  10/27/2020       WESTERN               PORTLAND                                   1,589
  10/27/2020       WESTERN               SALT LAKE CITY                               309
  10/27/2020       WESTERN               SEATTLE                                      539
  10/27/2020       WESTERN Total                                                    3,629
10/27/2020 Total                                                                   35,798
  10/28/2020       CAPITAL METRO         ATLANTA                                      242
  10/28/2020       CAPITAL METRO         BALTIMORE                                    227
  10/28/2020       CAPITAL METRO         CAPITAL                                      202
  10/28/2020       CAPITAL METRO         GREATER S CAROLINA                            97
  10/28/2020       CAPITAL METRO         GREENSBORO                                   317
  10/28/2020       CAPITAL METRO         MID-CAROLINAS                                252
  10/28/2020       CAPITAL METRO         NORTHERN VIRGINIA                            145
  10/28/2020       CAPITAL METRO         RICHMOND                                     180
  10/28/2020       CAPITAL METRO Total                                              1,662
  10/28/2020       EASTERN               APPALACHIAN                                   86
  10/28/2020       EASTERN               CENTRAL PENNSYLVANIA                         134
  10/28/2020       EASTERN               KENTUCKIANA                                   15
  10/28/2020       EASTERN               NORTHERN OHIO                                289
  10/28/2020       EASTERN               OHIO VALLEY                                  226
  10/28/2020       EASTERN               PHILADELPHIA METROPO                         200
  10/28/2020       EASTERN               SOUTH JERSEY                                 366
  10/28/2020       EASTERN               TENNESSEE                                     57
  10/28/2020       EASTERN               WESTERN NEW YORK                              86
  10/28/2020       EASTERN               WESTERN PENNSYLVANIA                         140
  10/28/2020       EASTERN Total                                                    1,599
  10/28/2020       GREAT LAKES           CENTRAL ILLINOIS                              42
  10/28/2020       GREAT LAKES           CHICAGO                                    1,171
  10/28/2020       GREAT LAKES           DETROIT                                      453
  10/28/2020       GREAT LAKES           GATEWAY                                      169
  10/28/2020       GREAT LAKES           GREATER INDIANA                               28
  10/28/2020       GREAT LAKES           GREATER MICHIGAN                             136
  10/28/2020       GREAT LAKES           LAKELAND                                      33
  10/28/2020       GREAT LAKES Total                                                2,032
  10/28/2020       NORTHEAST             ALBANY                                        75
  10/28/2020       NORTHEAST             CARIBBEAN                                      1
  10/28/2020       NORTHEAST             CONNECTICUT VALLEY                            95
  10/28/2020       NORTHEAST             GREATER BOSTON                               197
  10/28/2020       NORTHEAST             LONG ISLAND                                  164
  10/28/2020       NORTHEAST             NEW YORK                                     163
  10/28/2020       NORTHEAST             NORTHERN NEW ENGLAND                           1
  10/28/2020       NORTHEAST             NORTHERN NEW JERSEY                          438
  10/28/2020       NORTHEAST             TRIBORO                                    1,741
  10/28/2020       NORTHEAST             WESTCHESTER                                  117
  10/28/2020       NORTHEAST Total                                                  2,992
  10/28/2020       PACIFIC               BAY-VALLEY                                 1,151
  10/28/2020       PACIFIC               HONOLULU                                      44

                                                                                              7
         Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 8 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  10/28/2020       PACIFIC               LOS ANGELES                                6,027
  10/28/2020       PACIFIC               SACRAMENTO                                   414
  10/28/2020       PACIFIC               SAN DIEGO                                  5,156
  10/28/2020       PACIFIC               SAN FRANCISCO                                321
  10/28/2020       PACIFIC               SANTA ANA                                    215
  10/28/2020       PACIFIC               SIERRA COASTAL                                98
  10/28/2020       PACIFIC Total                                                   13,426
  10/28/2020       SOUTHERN              ARKANSAS                                       5
  10/28/2020       SOUTHERN              DALLAS                                        45
  10/28/2020       SOUTHERN              FT WORTH                                      90
  10/28/2020       SOUTHERN              GULF ATLANTIC                                285
  10/28/2020       SOUTHERN              HOUSTON                                      367
  10/28/2020       SOUTHERN              MISSISSIPPI                                   13
  10/28/2020       SOUTHERN              RIO GRANDE                                    45
  10/28/2020       SOUTHERN              SOUTH FLORIDA                                304
  10/28/2020       SOUTHERN              SUNCOAST                                     942
  10/28/2020       SOUTHERN Total                                                   2,096
  10/28/2020       WESTERN               ALASKA                                        70
  10/28/2020       WESTERN               ARIZONA                                      168
  10/28/2020       WESTERN               CENTRAL PLAINS                                36
  10/28/2020       WESTERN               COLORADO/WYOMING                             240
  10/28/2020       WESTERN               DAKOTAS                                       18
  10/28/2020       WESTERN               HAWKEYE                                       75
  10/28/2020       WESTERN               MID-AMERICA                                   63
  10/28/2020       WESTERN               NEVADA SIERRA                                 95
  10/28/2020       WESTERN               NORTHLAND                                      5
  10/28/2020       WESTERN               PORTLAND                                     135
  10/28/2020       WESTERN               SALT LAKE CITY                               436
  10/28/2020       WESTERN               SEATTLE                                      692
  10/28/2020       WESTERN Total                                                    2,033
10/28/2020 Total                                                                   25,840
  10/29/2020       CAPITAL METRO         ATLANTA                                      242
  10/29/2020       CAPITAL METRO         BALTIMORE                                    179
  10/29/2020       CAPITAL METRO         CAPITAL                                      191
  10/29/2020       CAPITAL METRO         GREATER S CAROLINA                            77
  10/29/2020       CAPITAL METRO         GREENSBORO                                   318
  10/29/2020       CAPITAL METRO         MID-CAROLINAS                                234
  10/29/2020       CAPITAL METRO         NORTHERN VIRGINIA                            217
  10/29/2020       CAPITAL METRO         RICHMOND                                     135
  10/29/2020       CAPITAL METRO Total                                              1,593
  10/29/2020       EASTERN               APPALACHIAN                                   96
  10/29/2020       EASTERN               CENTRAL PENNSYLVANIA                         117
  10/29/2020       EASTERN               KENTUCKIANA                                   11
  10/29/2020       EASTERN               NORTHERN OHIO                                236
  10/29/2020       EASTERN               OHIO VALLEY                                  270
  10/29/2020       EASTERN               PHILADELPHIA METROPO                         125
  10/29/2020       EASTERN               SOUTH JERSEY                                 179

                                                                                              8
      Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 9 of 35
             Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

10/29/2020      EASTERN                 TENNESSEE                                     48
10/29/2020      EASTERN                 WESTERN NEW YORK                              60
10/29/2020      EASTERN                 WESTERN PENNSYLVANIA                         174
10/29/2020      EASTERN Total                                                      1,316
10/29/2020      GREAT LAKES             CENTRAL ILLINOIS                              32
10/29/2020      GREAT LAKES             CHICAGO                                      626
10/29/2020      GREAT LAKES             DETROIT                                      308
10/29/2020      GREAT LAKES             GATEWAY                                       87
10/29/2020      GREAT LAKES             GREATER INDIANA                               11
10/29/2020      GREAT LAKES             GREATER MICHIGAN                             177
10/29/2020      GREAT LAKES             LAKELAND                                      36
10/29/2020      GREAT LAKES Total                                                  1,277
10/29/2020      NORTHEAST               ALBANY                                        51
10/29/2020      NORTHEAST               CARIBBEAN                                      5
10/29/2020      NORTHEAST               CONNECTICUT VALLEY                            95
10/29/2020      NORTHEAST               GREATER BOSTON                               157
10/29/2020      NORTHEAST               LONG ISLAND                                  106
10/29/2020      NORTHEAST               NEW YORK                                     172
10/29/2020      NORTHEAST               NORTHERN NEW ENGLAND                           1
10/29/2020      NORTHEAST               NORTHERN NEW JERSEY                          364
10/29/2020      NORTHEAST               TRIBORO                                      498
10/29/2020      NORTHEAST               WESTCHESTER                                   97
10/29/2020      NORTHEAST Total                                                    1,546
10/29/2020      PACIFIC                 BAY-VALLEY                                   490
10/29/2020      PACIFIC                 HONOLULU                                      54
10/29/2020      PACIFIC                 LOS ANGELES                                6,759
10/29/2020      PACIFIC                 SACRAMENTO                                   284
10/29/2020      PACIFIC                 SAN DIEGO                                  3,593
10/29/2020      PACIFIC                 SAN FRANCISCO                                272
10/29/2020      PACIFIC                 SANTA ANA                                    703
10/29/2020      PACIFIC                 SIERRA COASTAL                                84
10/29/2020      PACIFIC Total                                                     12,239
10/29/2020      SOUTHERN                ALABAMA                                        1
10/29/2020      SOUTHERN                ARKANSAS                                       6
10/29/2020      SOUTHERN                DALLAS                                        65
10/29/2020      SOUTHERN                FT WORTH                                      94
10/29/2020      SOUTHERN                GULF ATLANTIC                                233
10/29/2020      SOUTHERN                HOUSTON                                      187
10/29/2020      SOUTHERN                LOUISIANA                                      1
10/29/2020      SOUTHERN                MISSISSIPPI                                   16
10/29/2020      SOUTHERN                OKLAHOMA                                       3
10/29/2020      SOUTHERN                RIO GRANDE                                    43
10/29/2020      SOUTHERN                SOUTH FLORIDA                                196
10/29/2020      SOUTHERN                SUNCOAST                                     591
10/29/2020      SOUTHERN Total                                                     1,436
10/29/2020      WESTERN                 ALASKA                                        45
10/29/2020      WESTERN                 ARIZONA                                      138

                                                                                             9
         Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 10 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  10/29/2020       WESTERN               CENTRAL PLAINS                                23
  10/29/2020       WESTERN               COLORADO/WYOMING                             201
  10/29/2020       WESTERN               DAKOTAS                                       20
  10/29/2020       WESTERN               HAWKEYE                                       94
  10/29/2020       WESTERN               MID-AMERICA                                   69
  10/29/2020       WESTERN               NEVADA SIERRA                                 92
  10/29/2020       WESTERN               NORTHLAND                                      9
  10/29/2020       WESTERN               PORTLAND                                      73
  10/29/2020       WESTERN               SALT LAKE CITY                               255
  10/29/2020       WESTERN               SEATTLE                                      890
  10/29/2020       WESTERN Total                                                    1,909
10/29/2020 Total                                                                   21,316
  10/30/2020       CAPITAL METRO         ATLANTA                                      180
  10/30/2020       CAPITAL METRO         BALTIMORE                                    263
  10/30/2020       CAPITAL METRO         CAPITAL                                      260
  10/30/2020       CAPITAL METRO         GREATER S CAROLINA                            86
  10/30/2020       CAPITAL METRO         GREENSBORO                                   380
  10/30/2020       CAPITAL METRO         MID-CAROLINAS                                262
  10/30/2020       CAPITAL METRO         NORTHERN VIRGINIA                            108
  10/30/2020       CAPITAL METRO         RICHMOND                                     120
  10/30/2020       CAPITAL METRO Total                                              1,659
  10/30/2020       EASTERN               APPALACHIAN                                   88
  10/30/2020       EASTERN               CENTRAL PENNSYLVANIA                         106
  10/30/2020       EASTERN               KENTUCKIANA                                   18
  10/30/2020       EASTERN               NORTHERN OHIO                                305
  10/30/2020       EASTERN               OHIO VALLEY                                  346
  10/30/2020       EASTERN               PHILADELPHIA METROPO                         195
  10/30/2020       EASTERN               SOUTH JERSEY                                 229
  10/30/2020       EASTERN               TENNESSEE                                     55
  10/30/2020       EASTERN               WESTERN NEW YORK                              49
  10/30/2020       EASTERN               WESTERN PENNSYLVANIA                         190
  10/30/2020       EASTERN Total                                                    1,581
  10/30/2020       GREAT LAKES           CENTRAL ILLINOIS                              50
  10/30/2020       GREAT LAKES           CHICAGO                                      847
  10/30/2020       GREAT LAKES           DETROIT                                      263
  10/30/2020       GREAT LAKES           GATEWAY                                       91
  10/30/2020       GREAT LAKES           GREATER INDIANA                               18
  10/30/2020       GREAT LAKES           GREATER MICHIGAN                             139
  10/30/2020       GREAT LAKES           LAKELAND                                      22
  10/30/2020       GREAT LAKES Total                                                1,430
  10/30/2020       NORTHEAST             ALBANY                                        51
  10/30/2020       NORTHEAST             CARIBBEAN                                      3
  10/30/2020       NORTHEAST             CONNECTICUT VALLEY                           126
  10/30/2020       NORTHEAST             GREATER BOSTON                               133
  10/30/2020       NORTHEAST             LONG ISLAND                                  103
  10/30/2020       NORTHEAST             NEW YORK                                     186
  10/30/2020       NORTHEAST             NORTHERN NEW ENGLAND                           1

                                                                                              10
         Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 11 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  10/30/2020       NORTHEAST             NORTHERN NEW JERSEY                          145
  10/30/2020       NORTHEAST             TRIBORO                                      546
  10/30/2020       NORTHEAST             WESTCHESTER                                  111
  10/30/2020       NORTHEAST Total                                                  1,405
  10/30/2020       PACIFIC               BAY-VALLEY                                   402
  10/30/2020       PACIFIC               HONOLULU                                      15
  10/30/2020       PACIFIC               LOS ANGELES                                4,482
  10/30/2020       PACIFIC               SACRAMENTO                                   288
  10/30/2020       PACIFIC               SAN DIEGO                                  3,089
  10/30/2020       PACIFIC               SAN FRANCISCO                                345
  10/30/2020       PACIFIC               SANTA ANA                                    371
  10/30/2020       PACIFIC               SIERRA COASTAL                               111
  10/30/2020       PACIFIC Total                                                    9,103
  10/30/2020       SOUTHERN              ALABAMA                                        2
  10/30/2020       SOUTHERN              ARKANSAS                                       8
  10/30/2020       SOUTHERN              DALLAS                                        58
  10/30/2020       SOUTHERN              FT WORTH                                     652
  10/30/2020       SOUTHERN              GULF ATLANTIC                                173
  10/30/2020       SOUTHERN              HOUSTON                                      201
  10/30/2020       SOUTHERN              MISSISSIPPI                                    9
  10/30/2020       SOUTHERN              RIO GRANDE                                    58
  10/30/2020       SOUTHERN              SOUTH FLORIDA                                138
  10/30/2020       SOUTHERN              SUNCOAST                                     559
  10/30/2020       SOUTHERN Total                                                   1,858
  10/30/2020       WESTERN               ALASKA                                        50
  10/30/2020       WESTERN               ARIZONA                                      128
  10/30/2020       WESTERN               CENTRAL PLAINS                                28
  10/30/2020       WESTERN               COLORADO/WYOMING                             290
  10/30/2020       WESTERN               DAKOTAS                                       17
  10/30/2020       WESTERN               HAWKEYE                                       67
  10/30/2020       WESTERN               MID-AMERICA                                   34
  10/30/2020       WESTERN               NEVADA SIERRA                                177
  10/30/2020       WESTERN               NORTHLAND                                     24
  10/30/2020       WESTERN               PORTLAND                                      91
  10/30/2020       WESTERN               SALT LAKE CITY                               186
  10/30/2020       WESTERN               SEATTLE                                      588
  10/30/2020       WESTERN Total                                                    1,680
10/30/2020 Total                                                                   18,716
  10/31/2020       CAPITAL METRO         ATLANTA                                      101
  10/31/2020       CAPITAL METRO         BALTIMORE                                    109
  10/31/2020       CAPITAL METRO         CAPITAL                                      165
  10/31/2020       CAPITAL METRO         GREATER S CAROLINA                            50
  10/31/2020       CAPITAL METRO         GREENSBORO                                   284
  10/31/2020       CAPITAL METRO         MID-CAROLINAS                                190
  10/31/2020       CAPITAL METRO         NORTHERN VIRGINIA                            128
  10/31/2020       CAPITAL METRO         RICHMOND                                      62
  10/31/2020       CAPITAL METRO Total                                              1,089

                                                                                              11
     Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 12 of 35
             Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

10/31/2020      EASTERN                 APPALACHIAN                                    38
10/31/2020      EASTERN                 CENTRAL PENNSYLVANIA                           63
10/31/2020      EASTERN                 KENTUCKIANA                                     8
10/31/2020      EASTERN                 NORTHERN OHIO                                 228
10/31/2020      EASTERN                 OHIO VALLEY                                   258
10/31/2020      EASTERN                 PHILADELPHIA METROPO                          116
10/31/2020      EASTERN                 SOUTH JERSEY                                  151
10/31/2020      EASTERN                 TENNESSEE                                      18
10/31/2020      EASTERN                 WESTERN NEW YORK                               43
10/31/2020      EASTERN                 WESTERN PENNSYLVANIA                          121
10/31/2020      EASTERN Total                                                       1,044
10/31/2020      GREAT LAKES             CENTRAL ILLINOIS                               58
10/31/2020      GREAT LAKES             CHICAGO                                       338
10/31/2020      GREAT LAKES             DETROIT                                       170
10/31/2020      GREAT LAKES             GATEWAY                                        30
10/31/2020      GREAT LAKES             GREATER INDIANA                                 8
10/31/2020      GREAT LAKES             GREATER MICHIGAN                               98
10/31/2020      GREAT LAKES             LAKELAND                                       47
10/31/2020      GREAT LAKES Total                                                     749
10/31/2020      NORTHEAST               ALBANY                                         37
10/31/2020      NORTHEAST               CARIBBEAN                                       1
10/31/2020      NORTHEAST               CONNECTICUT VALLEY                            145
10/31/2020      NORTHEAST               GREATER BOSTON                                 97
10/31/2020      NORTHEAST               LONG ISLAND                                    84
10/31/2020      NORTHEAST               NEW YORK                                      176
10/31/2020      NORTHEAST               NORTHERN NEW JERSEY                           121
10/31/2020      NORTHEAST               TRIBORO                                       331
10/31/2020      NORTHEAST               WESTCHESTER                                   214
10/31/2020      NORTHEAST Total                                                     1,206
10/31/2020      PACIFIC                 BAY-VALLEY                                    339
10/31/2020      PACIFIC                 HONOLULU                                        6
10/31/2020      PACIFIC                 LOS ANGELES                                 3,865
10/31/2020      PACIFIC                 SACRAMENTO                                    205
10/31/2020      PACIFIC                 SAN DIEGO                                   2,245
10/31/2020      PACIFIC                 SAN FRANCISCO                                 182
10/31/2020      PACIFIC                 SANTA ANA                                     300
10/31/2020      PACIFIC                 SIERRA COASTAL                                101
10/31/2020      PACIFIC Total                                                       7,243
10/31/2020      SOUTHERN                ALABAMA                                         1
10/31/2020      SOUTHERN                ARKANSAS                                        2
10/31/2020      SOUTHERN                DALLAS                                         41
10/31/2020      SOUTHERN                FT WORTH                                      342
10/31/2020      SOUTHERN                GULF ATLANTIC                                 111
10/31/2020      SOUTHERN                HOUSTON                                        83
10/31/2020      SOUTHERN                LOUISIANA                                       1
10/31/2020      SOUTHERN                MISSISSIPPI                                     3
10/31/2020      SOUTHERN                RIO GRANDE                                     31

                                                                                             12
         Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 13 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  10/31/2020       SOUTHERN              SOUTH FLORIDA                                 80
  10/31/2020       SOUTHERN              SUNCOAST                                     299
  10/31/2020       SOUTHERN Total                                                     994
  10/31/2020       WESTERN               ALASKA                                        54
  10/31/2020       WESTERN               ARIZONA                                      101
  10/31/2020       WESTERN               CENTRAL PLAINS                                14
  10/31/2020       WESTERN               COLORADO/WYOMING                             135
  10/31/2020       WESTERN               DAKOTAS                                       17
  10/31/2020       WESTERN               HAWKEYE                                       55
  10/31/2020       WESTERN               MID-AMERICA                                   36
  10/31/2020       WESTERN               NEVADA SIERRA                                117
  10/31/2020       WESTERN               NORTHLAND                                      2
  10/31/2020       WESTERN               PORTLAND                                      58
  10/31/2020       WESTERN               SALT LAKE CITY                               240
  10/31/2020       WESTERN               SEATTLE                                      497
  10/31/2020       WESTERN Total                                                    1,326
10/31/2020 Total                                                                   13,651
   11/1/2020       CAPITAL METRO         ATLANTA                                       14
   11/1/2020       CAPITAL METRO         BALTIMORE                                     49
   11/1/2020       CAPITAL METRO         CAPITAL                                       75
   11/1/2020       CAPITAL METRO         GREATER S CAROLINA                            20
   11/1/2020       CAPITAL METRO         GREENSBORO                                    68
   11/1/2020       CAPITAL METRO         MID-CAROLINAS                                 44
   11/1/2020       CAPITAL METRO         NORTHERN VIRGINIA                             58
   11/1/2020       CAPITAL METRO         RICHMOND                                      52
   11/1/2020       CAPITAL METRO Total                                                380
   11/1/2020       EASTERN               APPALACHIAN                                   26
   11/1/2020       EASTERN               CENTRAL PENNSYLVANIA                          48
   11/1/2020       EASTERN               KENTUCKIANA                                    5
   11/1/2020       EASTERN               NORTHERN OHIO                                 96
   11/1/2020       EASTERN               OHIO VALLEY                                   44
   11/1/2020       EASTERN               PHILADELPHIA METROPO                          73
   11/1/2020       EASTERN               SOUTH JERSEY                                  56
   11/1/2020       EASTERN               TENNESSEE                                     12
   11/1/2020       EASTERN               WESTERN NEW YORK                              36
   11/1/2020       EASTERN               WESTERN PENNSYLVANIA                          48
   11/1/2020       EASTERN Total                                                      444
   11/1/2020       GREAT LAKES           CENTRAL ILLINOIS                              15
   11/1/2020       GREAT LAKES           CHICAGO                                      127
   11/1/2020       GREAT LAKES           DETROIT                                       55
   11/1/2020       GREAT LAKES           GATEWAY                                       16
   11/1/2020       GREAT LAKES           GREATER INDIANA                                2
   11/1/2020       GREAT LAKES           GREATER MICHIGAN                              32
   11/1/2020       GREAT LAKES           LAKELAND                                      22
   11/1/2020       GREAT LAKES Total                                                  269
   11/1/2020       NORTHEAST             ALBANY                                        53
   11/1/2020       NORTHEAST             CONNECTICUT VALLEY                            60

                                                                                              13
        Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 14 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  11/1/2020       NORTHEAST              GREATER BOSTON                                 77
  11/1/2020       NORTHEAST              LONG ISLAND                                    87
  11/1/2020       NORTHEAST              NEW YORK                                      134
  11/1/2020       NORTHEAST              NORTHERN NEW ENGLAND                            1
  11/1/2020       NORTHEAST              NORTHERN NEW JERSEY                           107
  11/1/2020       NORTHEAST              TRIBORO                                     1,363
  11/1/2020       NORTHEAST              WESTCHESTER                                   166
  11/1/2020       NORTHEAST Total                                                    2,048
  11/1/2020       PACIFIC                BAY-VALLEY                                    147
  11/1/2020       PACIFIC                HONOLULU                                        7
  11/1/2020       PACIFIC                LOS ANGELES                                   556
  11/1/2020       PACIFIC                SACRAMENTO                                    242
  11/1/2020       PACIFIC                SAN DIEGO                                     910
  11/1/2020       PACIFIC                SAN FRANCISCO                                 154
  11/1/2020       PACIFIC                SANTA ANA                                      79
  11/1/2020       PACIFIC                SIERRA COASTAL                                 50
  11/1/2020       PACIFIC Total                                                      2,145
  11/1/2020       SOUTHERN               ALABAMA                                         1
  11/1/2020       SOUTHERN               ARKANSAS                                        2
  11/1/2020       SOUTHERN               DALLAS                                         20
  11/1/2020       SOUTHERN               FT WORTH                                       10
  11/1/2020       SOUTHERN               GULF ATLANTIC                                  30
  11/1/2020       SOUTHERN               HOUSTON                                        30
  11/1/2020       SOUTHERN               LOUISIANA                                       1
  11/1/2020       SOUTHERN               RIO GRANDE                                     12
  11/1/2020       SOUTHERN               SOUTH FLORIDA                                  28
  11/1/2020       SOUTHERN               SUNCOAST                                       79
  11/1/2020       SOUTHERN Total                                                       213
  11/1/2020       WESTERN                ALASKA                                         29
  11/1/2020       WESTERN                ARIZONA                                        54
  11/1/2020       WESTERN                CENTRAL PLAINS                                  6
  11/1/2020       WESTERN                COLORADO/WYOMING                               54
  11/1/2020       WESTERN                DAKOTAS                                         6
  11/1/2020       WESTERN                HAWKEYE                                        21
  11/1/2020       WESTERN                MID-AMERICA                                    12
  11/1/2020       WESTERN                NEVADA SIERRA                                  72
  11/1/2020       WESTERN                NORTHLAND                                       4
  11/1/2020       WESTERN                PORTLAND                                       19
  11/1/2020       WESTERN                SALT LAKE CITY                                 67
  11/1/2020       WESTERN                SEATTLE                                       209
  11/1/2020       WESTERN Total                                                        553
11/1/2020 Total                                                                      6,052
  11/2/2020       CAPITAL METRO          ATLANTA                                        87
  11/2/2020       CAPITAL METRO          BALTIMORE                                     296
  11/2/2020       CAPITAL METRO          CAPITAL                                       373
  11/2/2020       CAPITAL METRO          GREATER S CAROLINA                             60
  11/2/2020       CAPITAL METRO          GREENSBORO                                    440

                                                                                              14
     Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 15 of 35
            Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

11/2/2020      CAPITAL METRO           MID-CAROLINAS                                303
11/2/2020      CAPITAL METRO           NORTHERN VIRGINIA                            233
11/2/2020      CAPITAL METRO           RICHMOND                                     149
11/2/2020      CAPITAL METRO Total                                                1,941
11/2/2020      EASTERN                 APPALACHIAN                                  109
11/2/2020      EASTERN                 CENTRAL PENNSYLVANIA                         155
11/2/2020      EASTERN                 KENTUCKIANA                                    4
11/2/2020      EASTERN                 NORTHERN OHIO                                515
11/2/2020      EASTERN                 OHIO VALLEY                                  363
11/2/2020      EASTERN                 PHILADELPHIA METROPO                         380
11/2/2020      EASTERN                 SOUTH JERSEY                                 238
11/2/2020      EASTERN                 TENNESSEE                                     31
11/2/2020      EASTERN                 WESTERN NEW YORK                             170
11/2/2020      EASTERN                 WESTERN PENNSYLVANIA                         290
11/2/2020      EASTERN Total                                                      2,255
11/2/2020      GREAT LAKES             CENTRAL ILLINOIS                              70
11/2/2020      GREAT LAKES             CHICAGO                                      404
11/2/2020      GREAT LAKES             DETROIT                                      127
11/2/2020      GREAT LAKES             GATEWAY                                       73
11/2/2020      GREAT LAKES             GREATER INDIANA                                9
11/2/2020      GREAT LAKES             GREATER MICHIGAN                              76
11/2/2020      GREAT LAKES             LAKELAND                                     233
11/2/2020      GREAT LAKES Total                                                    992
11/2/2020      NORTHEAST               ALBANY                                       204
11/2/2020      NORTHEAST               CONNECTICUT VALLEY                           210
11/2/2020      NORTHEAST               GREATER BOSTON                               345
11/2/2020      NORTHEAST               LONG ISLAND                                  366
11/2/2020      NORTHEAST               NEW YORK                                     674
11/2/2020      NORTHEAST               NORTHERN NEW ENGLAND                           1
11/2/2020      NORTHEAST               NORTHERN NEW JERSEY                          525
11/2/2020      NORTHEAST               TRIBORO                                    2,168
11/2/2020      NORTHEAST               WESTCHESTER                                  600
11/2/2020      NORTHEAST Total                                                    5,093
11/2/2020      PACIFIC                 BAY-VALLEY                                   552
11/2/2020      PACIFIC                 HONOLULU                                      18
11/2/2020      PACIFIC                 LOS ANGELES                                4,418
11/2/2020      PACIFIC                 SACRAMENTO                                   555
11/2/2020      PACIFIC                 SAN DIEGO                                  4,306
11/2/2020      PACIFIC                 SAN FRANCISCO                                709
11/2/2020      PACIFIC                 SANTA ANA                                    595
11/2/2020      PACIFIC                 SIERRA COASTAL                               211
11/2/2020      PACIFIC Total                                                     11,364
11/2/2020      SOUTHERN                ARKANSAS                                       7
11/2/2020      SOUTHERN                DALLAS                                        17
11/2/2020      SOUTHERN                FT WORTH                                      93
11/2/2020      SOUTHERN                GULF ATLANTIC                                126
11/2/2020      SOUTHERN                HOUSTON                                      112

                                                                                            15
        Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 16 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  11/2/2020       SOUTHERN               MISSISSIPPI                                   12
  11/2/2020       SOUTHERN               RIO GRANDE                                    33
  11/2/2020       SOUTHERN               SOUTH FLORIDA                                 76
  11/2/2020       SOUTHERN               SUNCOAST                                     257
  11/2/2020       SOUTHERN Total                                                      733
  11/2/2020       WESTERN                ALASKA                                       132
  11/2/2020       WESTERN                ARIZONA                                      113
  11/2/2020       WESTERN                CENTRAL PLAINS                                23
  11/2/2020       WESTERN                COLORADO/WYOMING                             118
  11/2/2020       WESTERN                DAKOTAS                                       30
  11/2/2020       WESTERN                HAWKEYE                                       72
  11/2/2020       WESTERN                MID-AMERICA                                   87
  11/2/2020       WESTERN                NEVADA SIERRA                                206
  11/2/2020       WESTERN                NORTHLAND                                     24
  11/2/2020       WESTERN                PORTLAND                                     208
  11/2/2020       WESTERN                SALT LAKE CITY                               349
  11/2/2020       WESTERN                SEATTLE                                      708
  11/2/2020       WESTERN Total                                                     2,070
11/2/2020 Total                                                                    24,448
  11/3/2020       CAPITAL METRO          ATLANTA                                       34
  11/3/2020       CAPITAL METRO          BALTIMORE                                    188
  11/3/2020       CAPITAL METRO          CAPITAL                                      282
  11/3/2020       CAPITAL METRO          GREATER S CAROLINA                            20
  11/3/2020       CAPITAL METRO          GREENSBORO                                   301
  11/3/2020       CAPITAL METRO          MID-CAROLINAS                                288
  11/3/2020       CAPITAL METRO          NORTHERN VIRGINIA                            155
  11/3/2020       CAPITAL METRO          RICHMOND                                     113
  11/3/2020       CAPITAL METRO Total                                               1,381
  11/3/2020       EASTERN                APPALACHIAN                                   87
  11/3/2020       EASTERN                CENTRAL PENNSYLVANIA                         100
  11/3/2020       EASTERN                KENTUCKIANA                                    1
  11/3/2020       EASTERN                NORTHERN OHIO                                188
  11/3/2020       EASTERN                OHIO VALLEY                                  145
  11/3/2020       EASTERN                PHILADELPHIA METROPO                         233
  11/3/2020       EASTERN                SOUTH JERSEY                                 196
  11/3/2020       EASTERN                TENNESSEE                                     14
  11/3/2020       EASTERN                WESTERN NEW YORK                             105
  11/3/2020       EASTERN                WESTERN PENNSYLVANIA                         197
  11/3/2020       EASTERN Total                                                     1,266
  11/3/2020       GREAT LAKES            CENTRAL ILLINOIS                              74
  11/3/2020       GREAT LAKES            CHICAGO                                      574
  11/3/2020       GREAT LAKES            DETROIT                                       60
  11/3/2020       GREAT LAKES            GATEWAY                                       28
  11/3/2020       GREAT LAKES            GREATER INDIANA                                2
  11/3/2020       GREAT LAKES            GREATER MICHIGAN                              41
  11/3/2020       GREAT LAKES            LAKELAND                                     285
  11/3/2020       GREAT LAKES Total                                                 1,064

                                                                                              16
        Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 17 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  11/3/2020       NORTHEAST              ALBANY                                       152
  11/3/2020       NORTHEAST              CARIBBEAN                                      1
  11/3/2020       NORTHEAST              CONNECTICUT VALLEY                           112
  11/3/2020       NORTHEAST              GREATER BOSTON                               216
  11/3/2020       NORTHEAST              LONG ISLAND                                  237
  11/3/2020       NORTHEAST              NEW YORK                                     413
  11/3/2020       NORTHEAST              NORTHERN NEW ENGLAND                           3
  11/3/2020       NORTHEAST              NORTHERN NEW JERSEY                          347
  11/3/2020       NORTHEAST              TRIBORO                                    1,297
  11/3/2020       NORTHEAST              WESTCHESTER                                  303
  11/3/2020       NORTHEAST Total                                                   3,081
  11/3/2020       PACIFIC                BAY-VALLEY                                 1,051
  11/3/2020       PACIFIC                HONOLULU                                      12
  11/3/2020       PACIFIC                LOS ANGELES                                6,385
  11/3/2020       PACIFIC                SACRAMENTO                                   414
  11/3/2020       PACIFIC                SAN DIEGO                                  6,344
  11/3/2020       PACIFIC                SAN FRANCISCO                                695
  11/3/2020       PACIFIC                SANTA ANA                                    795
  11/3/2020       PACIFIC                SIERRA COASTAL                               228
  11/3/2020       PACIFIC Total                                                    15,924
  11/3/2020       SOUTHERN               ALABAMA                                        2
  11/3/2020       SOUTHERN               ARKANSAS                                       5
  11/3/2020       SOUTHERN               DALLAS                                         8
  11/3/2020       SOUTHERN               FT WORTH                                      43
  11/3/2020       SOUTHERN               GULF ATLANTIC                                 46
  11/3/2020       SOUTHERN               HOUSTON                                       45
  11/3/2020       SOUTHERN               MISSISSIPPI                                    5
  11/3/2020       SOUTHERN               OKLAHOMA                                       1
  11/3/2020       SOUTHERN               RIO GRANDE                                    10
  11/3/2020       SOUTHERN               SOUTH FLORIDA                                 29
  11/3/2020       SOUTHERN               SUNCOAST                                     114
  11/3/2020       SOUTHERN Total                                                      308
  11/3/2020       WESTERN                ALASKA                                        87
  11/3/2020       WESTERN                ARIZONA                                       77
  11/3/2020       WESTERN                CENTRAL PLAINS                                10
  11/3/2020       WESTERN                COLORADO/WYOMING                              71
  11/3/2020       WESTERN                DAKOTAS                                        3
  11/3/2020       WESTERN                HAWKEYE                                       20
  11/3/2020       WESTERN                MID-AMERICA                                   66
  11/3/2020       WESTERN                NEVADA SIERRA                                194
  11/3/2020       WESTERN                NORTHLAND                                     16
  11/3/2020       WESTERN                PORTLAND                                      62
  11/3/2020       WESTERN                SALT LAKE CITY                               149
  11/3/2020       WESTERN                SEATTLE                                      588
  11/3/2020       WESTERN Total                                                     1,343
11/3/2020 Total                                                                    24,367
  11/4/2020       CAPITAL METRO          ATLANTA                                       15

                                                                                              17
     Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 18 of 35
            Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

11/4/2020      CAPITAL METRO           BALTIMORE                                      30
11/4/2020      CAPITAL METRO           CAPITAL                                        33
11/4/2020      CAPITAL METRO           GREATER S CAROLINA                              5
11/4/2020      CAPITAL METRO           GREENSBORO                                     54
11/4/2020      CAPITAL METRO           MID-CAROLINAS                                  41
11/4/2020      CAPITAL METRO           NORTHERN VIRGINIA                              59
11/4/2020      CAPITAL METRO           RICHMOND                                       16
11/4/2020      CAPITAL METRO Total                                                   253
11/4/2020      EASTERN                 APPALACHIAN                                    19
11/4/2020      EASTERN                 CENTRAL PENNSYLVANIA                           32
11/4/2020      EASTERN                 KENTUCKIANA                                     3
11/4/2020      EASTERN                 NORTHERN OHIO                                  13
11/4/2020      EASTERN                 OHIO VALLEY                                    30
11/4/2020      EASTERN                 PHILADELPHIA METROPO                           37
11/4/2020      EASTERN                 SOUTH JERSEY                                   74
11/4/2020      EASTERN                 TENNESSEE                                       6
11/4/2020      EASTERN                 WESTERN NEW YORK                               13
11/4/2020      EASTERN                 WESTERN PENNSYLVANIA                           41
11/4/2020      EASTERN Total                                                         268
11/4/2020      GREAT LAKES             CENTRAL ILLINOIS                               15
11/4/2020      GREAT LAKES             CHICAGO                                        87
11/4/2020      GREAT LAKES             DETROIT                                        37
11/4/2020      GREAT LAKES             GATEWAY                                         9
11/4/2020      GREAT LAKES             GREATER INDIANA                                 5
11/4/2020      GREAT LAKES             GREATER MICHIGAN                               16
11/4/2020      GREAT LAKES             LAKELAND                                       23
11/4/2020      GREAT LAKES Total                                                     192
11/4/2020      NORTHEAST               ALBANY                                         27
11/4/2020      NORTHEAST               CARIBBEAN                                       2
11/4/2020      NORTHEAST               CONNECTICUT VALLEY                             49
11/4/2020      NORTHEAST               GREATER BOSTON                                 69
11/4/2020      NORTHEAST               LONG ISLAND                                    62
11/4/2020      NORTHEAST               NEW YORK                                       68
11/4/2020      NORTHEAST               NORTHERN NEW ENGLAND                            2
11/4/2020      NORTHEAST               NORTHERN NEW JERSEY                            69
11/4/2020      NORTHEAST               TRIBORO                                       420
11/4/2020      NORTHEAST               WESTCHESTER                                    78
11/4/2020      NORTHEAST Total                                                       846
11/4/2020      PACIFIC                 BAY-VALLEY                                    269
11/4/2020      PACIFIC                 HONOLULU                                        1
11/4/2020      PACIFIC                 LOS ANGELES                                   754
11/4/2020      PACIFIC                 SACRAMENTO                                    131
11/4/2020      PACIFIC                 SAN DIEGO                                     346
11/4/2020      PACIFIC                 SAN FRANCISCO                                 166
11/4/2020      PACIFIC                 SANTA ANA                                     204
11/4/2020      PACIFIC                 SIERRA COASTAL                                 66
11/4/2020      PACIFIC Total                                                       1,937

                                                                                            18
        Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 19 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  11/4/2020       SOUTHERN               ALABAMA                                         1
  11/4/2020       SOUTHERN               ARKANSAS                                        1
  11/4/2020       SOUTHERN               DALLAS                                          5
  11/4/2020       SOUTHERN               FT WORTH                                        9
  11/4/2020       SOUTHERN               GULF ATLANTIC                                  16
  11/4/2020       SOUTHERN               HOUSTON                                        15
  11/4/2020       SOUTHERN               RIO GRANDE                                      9
  11/4/2020       SOUTHERN               SOUTH FLORIDA                                  15
  11/4/2020       SOUTHERN               SUNCOAST                                       42
  11/4/2020       SOUTHERN Total                                                       113
  11/4/2020       WESTERN                ALASKA                                         15
  11/4/2020       WESTERN                ARIZONA                                        26
  11/4/2020       WESTERN                CENTRAL PLAINS                                  8
  11/4/2020       WESTERN                COLORADO/WYOMING                               23
  11/4/2020       WESTERN                DAKOTAS                                         4
  11/4/2020       WESTERN                HAWKEYE                                         8
  11/4/2020       WESTERN                MID-AMERICA                                    17
  11/4/2020       WESTERN                NEVADA SIERRA                                  49
  11/4/2020       WESTERN                NORTHLAND                                       4
  11/4/2020       WESTERN                PORTLAND                                        9
  11/4/2020       WESTERN                SALT LAKE CITY                                 47
  11/4/2020       WESTERN                SEATTLE                                       163
  11/4/2020       WESTERN Total                                                        373
11/4/2020 Total                                                                      3,982
  11/5/2020       CAPITAL METRO          ATLANTA                                         4
  11/5/2020       CAPITAL METRO          BALTIMORE                                       5
  11/5/2020       CAPITAL METRO          CAPITAL                                         2
  11/5/2020       CAPITAL METRO          GREATER S CAROLINA                              3
  11/5/2020       CAPITAL METRO          GREENSBORO                                     14
  11/5/2020       CAPITAL METRO          MID-CAROLINAS                                  11
  11/5/2020       CAPITAL METRO          NORTHERN VIRGINIA                               8
  11/5/2020       CAPITAL METRO          RICHMOND                                        4
  11/5/2020       CAPITAL METRO Total                                                   51
  11/5/2020       EASTERN                APPALACHIAN                                     3
  11/5/2020       EASTERN                CENTRAL PENNSYLVANIA                            5
  11/5/2020       EASTERN                KENTUCKIANA                                     4
  11/5/2020       EASTERN                NORTHERN OHIO                                   5
  11/5/2020       EASTERN                OHIO VALLEY                                     3
  11/5/2020       EASTERN                PHILADELPHIA METROPO                           10
  11/5/2020       EASTERN                SOUTH JERSEY                                   16
  11/5/2020       EASTERN                TENNESSEE                                       4
  11/5/2020       EASTERN                WESTERN NEW YORK                               12
  11/5/2020       EASTERN                WESTERN PENNSYLVANIA                            5
  11/5/2020       EASTERN Total                                                         67
  11/5/2020       GREAT LAKES            CENTRAL ILLINOIS                                4
  11/5/2020       GREAT LAKES            CHICAGO                                        22
  11/5/2020       GREAT LAKES            DETROIT                                         8

                                                                                              19
        Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 20 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  11/5/2020       GREAT LAKES            GATEWAY                                         1
  11/5/2020       GREAT LAKES            GREATER INDIANA                                 1
  11/5/2020       GREAT LAKES            GREATER MICHIGAN                                3
  11/5/2020       GREAT LAKES Total                                                     39
  11/5/2020       NORTHEAST              ALBANY                                          6
  11/5/2020       NORTHEAST              CONNECTICUT VALLEY                              7
  11/5/2020       NORTHEAST              GREATER BOSTON                                 15
  11/5/2020       NORTHEAST              LONG ISLAND                                    16
  11/5/2020       NORTHEAST              NEW YORK                                        5
  11/5/2020       NORTHEAST              NORTHERN NEW JERSEY                            13
  11/5/2020       NORTHEAST              TRIBORO                                        54
  11/5/2020       NORTHEAST              WESTCHESTER                                    12
  11/5/2020       NORTHEAST Total                                                      128
  11/5/2020       PACIFIC                BAY-VALLEY                                     26
  11/5/2020       PACIFIC                HONOLULU                                        1
  11/5/2020       PACIFIC                LOS ANGELES                                   154
  11/5/2020       PACIFIC                SACRAMENTO                                     21
  11/5/2020       PACIFIC                SAN DIEGO                                      45
  11/5/2020       PACIFIC                SAN FRANCISCO                                  20
  11/5/2020       PACIFIC                SANTA ANA                                      20
  11/5/2020       PACIFIC                SIERRA COASTAL                                 14
  11/5/2020       PACIFIC Total                                                        301
  11/5/2020       SOUTHERN               ARKANSAS                                        1
  11/5/2020       SOUTHERN               FT WORTH                                        7
  11/5/2020       SOUTHERN               GULF ATLANTIC                                   8
  11/5/2020       SOUTHERN               HOUSTON                                         2
  11/5/2020       SOUTHERN               LOUISIANA                                       1
  11/5/2020       SOUTHERN               OKLAHOMA                                        4
  11/5/2020       SOUTHERN               RIO GRANDE                                      4
  11/5/2020       SOUTHERN               SOUTH FLORIDA                                   4
  11/5/2020       SOUTHERN               SUNCOAST                                       14
  11/5/2020       SOUTHERN Total                                                        45
  11/5/2020       WESTERN                ALASKA                                          2
  11/5/2020       WESTERN                ARIZONA                                         6
  11/5/2020       WESTERN                CENTRAL PLAINS                                  5
  11/5/2020       WESTERN                COLORADO/WYOMING                               11
  11/5/2020       WESTERN                DAKOTAS                                         3
  11/5/2020       WESTERN                HAWKEYE                                         3
  11/5/2020       WESTERN                MID-AMERICA                                     3
  11/5/2020       WESTERN                NEVADA SIERRA                                   4
  11/5/2020       WESTERN                PORTLAND                                        1
  11/5/2020       WESTERN                SALT LAKE CITY                                 10
  11/5/2020       WESTERN                SEATTLE                                        17
  11/5/2020       WESTERN Total                                                         65
11/5/2020 Total                                                                        696
  11/6/2020       CAPITAL METRO          ATLANTA                                         2
  11/6/2020       CAPITAL METRO          BALTIMORE                                       3

                                                                                              20
     Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 21 of 35
            Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

11/6/2020      CAPITAL METRO           CAPITAL                                         6
11/6/2020      CAPITAL METRO           GREATER S CAROLINA                              2
11/6/2020      CAPITAL METRO           GREENSBORO                                      8
11/6/2020      CAPITAL METRO           MID-CAROLINAS                                   1
11/6/2020      CAPITAL METRO           NORTHERN VIRGINIA                               7
11/6/2020      CAPITAL METRO           RICHMOND                                        2
11/6/2020      CAPITAL METRO Total                                                    31
11/6/2020      EASTERN                 APPALACHIAN                                     2
11/6/2020      EASTERN                 CENTRAL PENNSYLVANIA                            4
11/6/2020      EASTERN                 KENTUCKIANA                                     2
11/6/2020      EASTERN                 NORTHERN OHIO                                   5
11/6/2020      EASTERN                 OHIO VALLEY                                     2
11/6/2020      EASTERN                 PHILADELPHIA METROPO                            3
11/6/2020      EASTERN                 SOUTH JERSEY                                    4
11/6/2020      EASTERN                 WESTERN NEW YORK                                2
11/6/2020      EASTERN                 WESTERN PENNSYLVANIA                            3
11/6/2020      EASTERN Total                                                          27
11/6/2020      GREAT LAKES             CENTRAL ILLINOIS                                3
11/6/2020      GREAT LAKES             CHICAGO                                        42
11/6/2020      GREAT LAKES             DETROIT                                         7
11/6/2020      GREAT LAKES             GATEWAY                                         3
11/6/2020      GREAT LAKES             GREATER INDIANA                                 2
11/6/2020      GREAT LAKES             GREATER MICHIGAN                                6
11/6/2020      GREAT LAKES             LAKELAND                                        2
11/6/2020      GREAT LAKES Total                                                      65
11/6/2020      NORTHEAST               ALBANY                                          1
11/6/2020      NORTHEAST               CARIBBEAN                                       1
11/6/2020      NORTHEAST               CONNECTICUT VALLEY                              3
11/6/2020      NORTHEAST               GREATER BOSTON                                 14
11/6/2020      NORTHEAST               LONG ISLAND                                    10
11/6/2020      NORTHEAST               NEW YORK                                        4
11/6/2020      NORTHEAST               NORTHERN NEW ENGLAND                            3
11/6/2020      NORTHEAST               NORTHERN NEW JERSEY                             4
11/6/2020      NORTHEAST               TRIBORO                                        41
11/6/2020      NORTHEAST               WESTCHESTER                                     7
11/6/2020      NORTHEAST Total                                                        88
11/6/2020      PACIFIC                 BAY-VALLEY                                     14
11/6/2020      PACIFIC                 LOS ANGELES                                    61
11/6/2020      PACIFIC                 SACRAMENTO                                      7
11/6/2020      PACIFIC                 SAN DIEGO                                      51
11/6/2020      PACIFIC                 SAN FRANCISCO                                  10
11/6/2020      PACIFIC                 SANTA ANA                                      13
11/6/2020      PACIFIC                 SIERRA COASTAL                                 11
11/6/2020      PACIFIC Total                                                         167
11/6/2020      SOUTHERN                DALLAS                                          1
11/6/2020      SOUTHERN                FT WORTH                                        2
11/6/2020      SOUTHERN                GULF ATLANTIC                                   2

                                                                                            21
        Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 22 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  11/6/2020       SOUTHERN               OKLAHOMA                                        1
  11/6/2020       SOUTHERN               RIO GRANDE                                      5
  11/6/2020       SOUTHERN               SOUTH FLORIDA                                   3
  11/6/2020       SOUTHERN               SUNCOAST                                       15
  11/6/2020       SOUTHERN Total                                                        29
  11/6/2020       WESTERN                ARIZONA                                         6
  11/6/2020       WESTERN                CENTRAL PLAINS                                  2
  11/6/2020       WESTERN                COLORADO/WYOMING                                8
  11/6/2020       WESTERN                DAKOTAS                                         2
  11/6/2020       WESTERN                HAWKEYE                                         4
  11/6/2020       WESTERN                MID-AMERICA                                     1
  11/6/2020       WESTERN                NEVADA SIERRA                                   3
  11/6/2020       WESTERN                NORTHLAND                                       1
  11/6/2020       WESTERN                PORTLAND                                        3
  11/6/2020       WESTERN                SALT LAKE CITY                                  6
  11/6/2020       WESTERN                SEATTLE                                        25
  11/6/2020       WESTERN Total                                                         61
11/6/2020 Total                                                                        468
  11/7/2020       CAPITAL METRO          BALTIMORE                                       4
  11/7/2020       CAPITAL METRO          GREATER S CAROLINA                              2
  11/7/2020       CAPITAL METRO          GREENSBORO                                      5
  11/7/2020       CAPITAL METRO          MID-CAROLINAS                                   7
  11/7/2020       CAPITAL METRO          NORTHERN VIRGINIA                               2
  11/7/2020       CAPITAL METRO          RICHMOND                                        1
  11/7/2020       CAPITAL METRO Total                                                   21
  11/7/2020       EASTERN                APPALACHIAN                                     1
  11/7/2020       EASTERN                CENTRAL PENNSYLVANIA                            3
  11/7/2020       EASTERN                KENTUCKIANA                                     3
  11/7/2020       EASTERN                NORTHERN OHIO                                   1
  11/7/2020       EASTERN                OHIO VALLEY                                     4
  11/7/2020       EASTERN                PHILADELPHIA METROPO                            4
  11/7/2020       EASTERN                SOUTH JERSEY                                    2
  11/7/2020       EASTERN                WESTERN NEW YORK                                3
  11/7/2020       EASTERN                WESTERN PENNSYLVANIA                            4
  11/7/2020       EASTERN Total                                                         25
  11/7/2020       GREAT LAKES            CENTRAL ILLINOIS                                2
  11/7/2020       GREAT LAKES            CHICAGO                                         9
  11/7/2020       GREAT LAKES            DETROIT                                         4
  11/7/2020       GREAT LAKES            GATEWAY                                         3
  11/7/2020       GREAT LAKES            GREATER INDIANA                                 2
  11/7/2020       GREAT LAKES            GREATER MICHIGAN                                2
  11/7/2020       GREAT LAKES Total                                                     22
  11/7/2020       NORTHEAST              ALBANY                                          2
  11/7/2020       NORTHEAST              CARIBBEAN                                       1
  11/7/2020       NORTHEAST              CONNECTICUT VALLEY                              3
  11/7/2020       NORTHEAST              GREATER BOSTON                                  4
  11/7/2020       NORTHEAST              LONG ISLAND                                     2

                                                                                              22
        Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 23 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  11/7/2020       NORTHEAST              NEW YORK                                        2
  11/7/2020       NORTHEAST              NORTHERN NEW ENGLAND                            2
  11/7/2020       NORTHEAST              NORTHERN NEW JERSEY                             1
  11/7/2020       NORTHEAST              TRIBORO                                         2
  11/7/2020       NORTHEAST              WESTCHESTER                                     9
  11/7/2020       NORTHEAST Total                                                       28
  11/7/2020       PACIFIC                BAY-VALLEY                                     10
  11/7/2020       PACIFIC                LOS ANGELES                                    13
  11/7/2020       PACIFIC                SACRAMENTO                                      3
  11/7/2020       PACIFIC                SAN DIEGO                                       9
  11/7/2020       PACIFIC                SAN FRANCISCO                                   5
  11/7/2020       PACIFIC                SANTA ANA                                       3
  11/7/2020       PACIFIC                SIERRA COASTAL                                  8
  11/7/2020       PACIFIC Total                                                         51
  11/7/2020       SOUTHERN               ALABAMA                                         2
  11/7/2020       SOUTHERN               DALLAS                                          1
  11/7/2020       SOUTHERN               FT WORTH                                       16
  11/7/2020       SOUTHERN               GULF ATLANTIC                                   4
  11/7/2020       SOUTHERN               HOUSTON                                         3
  11/7/2020       SOUTHERN               MISSISSIPPI                                     1
  11/7/2020       SOUTHERN               SOUTH FLORIDA                                   1
  11/7/2020       SOUTHERN               SUNCOAST                                        5
  11/7/2020       SOUTHERN Total                                                        33
  11/7/2020       WESTERN                ARIZONA                                         4
  11/7/2020       WESTERN                CENTRAL PLAINS                                  1
  11/7/2020       WESTERN                COLORADO/WYOMING                                2
  11/7/2020       WESTERN                DAKOTAS                                         1
  11/7/2020       WESTERN                HAWKEYE                                         1
  11/7/2020       WESTERN                NEVADA SIERRA                                   1
  11/7/2020       WESTERN                NORTHLAND                                       1
  11/7/2020       WESTERN                SALT LAKE CITY                                  4
  11/7/2020       WESTERN                SEATTLE                                         5
  11/7/2020       WESTERN Total                                                         20
11/7/2020 Total                                                                        200
  11/8/2020       CAPITAL METRO          GREENSBORO                                      1
  11/8/2020       CAPITAL METRO          NORTHERN VIRGINIA                               2
  11/8/2020       CAPITAL METRO Total                                                    3
  11/8/2020       EASTERN                KENTUCKIANA                                     1
  11/8/2020       EASTERN                NORTHERN OHIO                                   1
  11/8/2020       EASTERN                OHIO VALLEY                                     1
  11/8/2020       EASTERN                SOUTH JERSEY                                    1
  11/8/2020       EASTERN                WESTERN NEW YORK                                1
  11/8/2020       EASTERN Total                                                          5
  11/8/2020       GREAT LAKES            CHICAGO                                         2
  11/8/2020       GREAT LAKES Total                                                      2
  11/8/2020       NORTHEAST              CONNECTICUT VALLEY                              1
  11/8/2020       NORTHEAST              GREATER BOSTON                                  1

                                                                                              23
        Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 24 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  11/8/2020       NORTHEAST Total                                                        2
  11/8/2020       PACIFIC                BAY-VALLEY                                      2
  11/8/2020       PACIFIC                LOS ANGELES                                     2
  11/8/2020       PACIFIC                SACRAMENTO                                      1
  11/8/2020       PACIFIC                SAN DIEGO                                       2
  11/8/2020       PACIFIC                SAN FRANCISCO                                  10
  11/8/2020       PACIFIC                SANTA ANA                                       1
  11/8/2020       PACIFIC                SIERRA COASTAL                                  1
  11/8/2020       PACIFIC Total                                                         19
  11/8/2020       SOUTHERN               FT WORTH                                        3
  11/8/2020       SOUTHERN               RIO GRANDE                                      2
  11/8/2020       SOUTHERN Total                                                         5
  11/8/2020       WESTERN                ARIZONA                                         1
  11/8/2020       WESTERN                DAKOTAS                                         2
  11/8/2020       WESTERN                SEATTLE                                         1
  11/8/2020       WESTERN Total                                                          4
11/8/2020 Total                                                                         40
  11/9/2020       CAPITAL METRO          ATLANTA                                         2
  11/9/2020       CAPITAL METRO          BALTIMORE                                       1
  11/9/2020       CAPITAL METRO          CAPITAL                                         3
  11/9/2020       CAPITAL METRO          GREATER S CAROLINA                              1
  11/9/2020       CAPITAL METRO          GREENSBORO                                      4
  11/9/2020       CAPITAL METRO          MID-CAROLINAS                                   3
  11/9/2020       CAPITAL METRO          NORTHERN VIRGINIA                               4
  11/9/2020       CAPITAL METRO          RICHMOND                                        3
  11/9/2020       CAPITAL METRO Total                                                   21
  11/9/2020       EASTERN                APPALACHIAN                                     5
  11/9/2020       EASTERN                OHIO VALLEY                                     1
  11/9/2020       EASTERN                PHILADELPHIA METROPO                            3
  11/9/2020       EASTERN                SOUTH JERSEY                                    4
  11/9/2020       EASTERN                TENNESSEE                                       1
  11/9/2020       EASTERN                WESTERN NEW YORK                                1
  11/9/2020       EASTERN                WESTERN PENNSYLVANIA                            1
  11/9/2020       EASTERN Total                                                         16
  11/9/2020       GREAT LAKES            CENTRAL ILLINOIS                                2
  11/9/2020       GREAT LAKES            CHICAGO                                        23
  11/9/2020       GREAT LAKES            DETROIT                                         1
  11/9/2020       GREAT LAKES            GATEWAY                                         4
  11/9/2020       GREAT LAKES            GREATER INDIANA                                 3
  11/9/2020       GREAT LAKES            GREATER MICHIGAN                                1
  11/9/2020       GREAT LAKES            LAKELAND                                        3
  11/9/2020       GREAT LAKES Total                                                     37
  11/9/2020       NORTHEAST              ALBANY                                          4
  11/9/2020       NORTHEAST              CONNECTICUT VALLEY                              7
  11/9/2020       NORTHEAST              GREATER BOSTON                                  1
  11/9/2020       NORTHEAST              NEW YORK                                        1
  11/9/2020       NORTHEAST              TRIBORO                                         3

                                                                                              24
        Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 25 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  11/9/2020       NORTHEAST              WESTCHESTER                                     1
  11/9/2020       NORTHEAST Total                                                       17
  11/9/2020       PACIFIC                BAY-VALLEY                                     14
  11/9/2020       PACIFIC                LOS ANGELES                                     5
  11/9/2020       PACIFIC                SACRAMENTO                                      1
  11/9/2020       PACIFIC                SAN DIEGO                                       3
  11/9/2020       PACIFIC                SAN FRANCISCO                                  10
  11/9/2020       PACIFIC                SANTA ANA                                       4
  11/9/2020       PACIFIC                SIERRA COASTAL                                  3
  11/9/2020       PACIFIC Total                                                         40
  11/9/2020       SOUTHERN               ALABAMA                                         1
  11/9/2020       SOUTHERN               ARKANSAS                                        1
  11/9/2020       SOUTHERN               DALLAS                                          3
  11/9/2020       SOUTHERN               FT WORTH                                        2
  11/9/2020       SOUTHERN               GULF ATLANTIC                                   4
  11/9/2020       SOUTHERN               HOUSTON                                         4
  11/9/2020       SOUTHERN               LOUISIANA                                       1
  11/9/2020       SOUTHERN               MISSISSIPPI                                     1
  11/9/2020       SOUTHERN               RIO GRANDE                                      3
  11/9/2020       SOUTHERN               SOUTH FLORIDA                                   3
  11/9/2020       SOUTHERN               SUNCOAST                                        4
  11/9/2020       SOUTHERN Total                                                        27
  11/9/2020       WESTERN                ARIZONA                                         1
  11/9/2020       WESTERN                CENTRAL PLAINS                                  2
  11/9/2020       WESTERN                COLORADO/WYOMING                                1
  11/9/2020       WESTERN                HAWKEYE                                         1
  11/9/2020       WESTERN                MID-AMERICA                                     1
  11/9/2020       WESTERN                NEVADA SIERRA                                   1
  11/9/2020       WESTERN                NORTHLAND                                       1
  11/9/2020       WESTERN                PORTLAND                                        3
  11/9/2020       WESTERN                SALT LAKE CITY                                  2
  11/9/2020       WESTERN                SEATTLE                                         1
  11/9/2020       WESTERN Total                                                         14
11/9/2020 Total                                                                        172
  11/10/2020      CAPITAL METRO          ATLANTA                                         1
  11/10/2020      CAPITAL METRO          BALTIMORE                                       3
  11/10/2020      CAPITAL METRO          CAPITAL                                         2
  11/10/2020      CAPITAL METRO          GREENSBORO                                      2
  11/10/2020      CAPITAL METRO          MID-CAROLINAS                                   4
  11/10/2020      CAPITAL METRO          NORTHERN VIRGINIA                              10
  11/10/2020      CAPITAL METRO          RICHMOND                                        2
  11/10/2020      CAPITAL METRO Total                                                   24
  11/10/2020      EASTERN                APPALACHIAN                                     3
  11/10/2020      EASTERN                CENTRAL PENNSYLVANIA                            1
  11/10/2020      EASTERN                NORTHERN OHIO                                   2
  11/10/2020      EASTERN                OHIO VALLEY                                     4
  11/10/2020      EASTERN                PHILADELPHIA METROPO                            3

                                                                                              25
         Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 26 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  11/10/2020       EASTERN               SOUTH JERSEY                                    2
  11/10/2020       EASTERN               WESTERN PENNSYLVANIA                            2
  11/10/2020       EASTERN Total                                                        17
  11/10/2020       GREAT LAKES           DETROIT                                         3
  11/10/2020       GREAT LAKES           GATEWAY                                         2
  11/10/2020       GREAT LAKES           GREATER MICHIGAN                                1
  11/10/2020       GREAT LAKES           LAKELAND                                        2
  11/10/2020       GREAT LAKES Total                                                     8
  11/10/2020       NORTHEAST             ALBANY                                          4
  11/10/2020       NORTHEAST             CONNECTICUT VALLEY                              3
  11/10/2020       NORTHEAST             GREATER BOSTON                                  3
  11/10/2020       NORTHEAST             LONG ISLAND                                     2
  11/10/2020       NORTHEAST             NEW YORK                                        1
  11/10/2020       NORTHEAST             NORTHERN NEW ENGLAND                            2
  11/10/2020       NORTHEAST             NORTHERN NEW JERSEY                             1
  11/10/2020       NORTHEAST             WESTCHESTER                                     2
  11/10/2020       NORTHEAST Total                                                      18
  11/10/2020       PACIFIC               BAY-VALLEY                                      6
  11/10/2020       PACIFIC               HONOLULU                                        1
  11/10/2020       PACIFIC               LOS ANGELES                                     9
  11/10/2020       PACIFIC               SACRAMENTO                                      4
  11/10/2020       PACIFIC               SAN DIEGO                                       5
  11/10/2020       PACIFIC               SAN FRANCISCO                                   5
  11/10/2020       PACIFIC               SANTA ANA                                       2
  11/10/2020       PACIFIC               SIERRA COASTAL                                  4
  11/10/2020       PACIFIC Total                                                        36
  11/10/2020       SOUTHERN              DALLAS                                          4
  11/10/2020       SOUTHERN              FT WORTH                                        2
  11/10/2020       SOUTHERN              GULF ATLANTIC                                   3
  11/10/2020       SOUTHERN              HOUSTON                                         1
  11/10/2020       SOUTHERN              MISSISSIPPI                                     1
  11/10/2020       SOUTHERN              OKLAHOMA                                        2
  11/10/2020       SOUTHERN              RIO GRANDE                                      1
  11/10/2020       SOUTHERN              SOUTH FLORIDA                                   1
  11/10/2020       SOUTHERN              SUNCOAST                                        2
  11/10/2020       SOUTHERN Total                                                       17
  11/10/2020       WESTERN               ALASKA                                          3
  11/10/2020       WESTERN               ARIZONA                                         3
  11/10/2020       WESTERN               COLORADO/WYOMING                                2
  11/10/2020       WESTERN               HAWKEYE                                         1
  11/10/2020       WESTERN               MID-AMERICA                                     2
  11/10/2020       WESTERN               NEVADA SIERRA                                   1
  11/10/2020       WESTERN               NORTHLAND                                       3
  11/10/2020       WESTERN               SALT LAKE CITY                                  2
  11/10/2020       WESTERN               SEATTLE                                         3
  11/10/2020       WESTERN Total                                                        20
11/10/2020 Total                                                                       140

                                                                                              26
         Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 27 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  11/11/2020       CAPITAL METRO         BALTIMORE                                       1
  11/11/2020       CAPITAL METRO         GREATER S CAROLINA                              1
  11/11/2020       CAPITAL METRO         MID-CAROLINAS                                   1
  11/11/2020       CAPITAL METRO         RICHMOND                                        2
  11/11/2020       CAPITAL METRO Total                                                   5
  11/11/2020       EASTERN               CENTRAL PENNSYLVANIA                            1
  11/11/2020       EASTERN               OHIO VALLEY                                     2
  11/11/2020       EASTERN               PHILADELPHIA METROPO                            1
  11/11/2020       EASTERN               SOUTH JERSEY                                    1
  11/11/2020       EASTERN               TENNESSEE                                       1
  11/11/2020       EASTERN               WESTERN PENNSYLVANIA                            1
  11/11/2020       EASTERN Total                                                         7
  11/11/2020       GREAT LAKES           CENTRAL ILLINOIS                                2
  11/11/2020       GREAT LAKES           CHICAGO                                         2
  11/11/2020       GREAT LAKES           GATEWAY                                         1
  11/11/2020       GREAT LAKES           GREATER MICHIGAN                                1
  11/11/2020       GREAT LAKES Total                                                     6
  11/11/2020       NORTHEAST             GREATER BOSTON                                  2
  11/11/2020       NORTHEAST             NORTHERN NEW JERSEY                             1
  11/11/2020       NORTHEAST             WESTCHESTER                                     1
  11/11/2020       NORTHEAST Total                                                       4
  11/11/2020       PACIFIC               BAY-VALLEY                                      1
  11/11/2020       PACIFIC               LOS ANGELES                                     2
  11/11/2020       PACIFIC               SAN DIEGO                                       1
  11/11/2020       PACIFIC               SAN FRANCISCO                                   2
  11/11/2020       PACIFIC               SANTA ANA                                       2
  11/11/2020       PACIFIC               SIERRA COASTAL                                  1
  11/11/2020       PACIFIC Total                                                         9
  11/11/2020       SOUTHERN              ARKANSAS                                        1
  11/11/2020       SOUTHERN              FT WORTH                                        4
  11/11/2020       SOUTHERN              GULF ATLANTIC                                   2
  11/11/2020       SOUTHERN              MISSISSIPPI                                     1
  11/11/2020       SOUTHERN Total                                                        8
  11/11/2020       WESTERN               ARIZONA                                         2
  11/11/2020       WESTERN               COLORADO/WYOMING                                3
  11/11/2020       WESTERN               DAKOTAS                                         4
  11/11/2020       WESTERN               HAWKEYE                                         2
  11/11/2020       WESTERN               SALT LAKE CITY                                  1
  11/11/2020       WESTERN Total                                                        12
11/11/2020 Total                                                                        51
  11/12/2020       CAPITAL METRO         ATLANTA                                         1
  11/12/2020       CAPITAL METRO         GREENSBORO                                      2
  11/12/2020       CAPITAL METRO         MID-CAROLINAS                                   4
  11/12/2020       CAPITAL METRO         RICHMOND                                        2
  11/12/2020       CAPITAL METRO Total                                                   9
  11/12/2020       EASTERN               APPALACHIAN                                     1
  11/12/2020       EASTERN               CENTRAL PENNSYLVANIA                            3

                                                                                              27
         Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 28 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  11/12/2020       EASTERN               NORTHERN OHIO                                   3
  11/12/2020       EASTERN               SOUTH JERSEY                                    4
  11/12/2020       EASTERN               WESTERN PENNSYLVANIA                            2
  11/12/2020       EASTERN Total                                                        13
  11/12/2020       GREAT LAKES           CENTRAL ILLINOIS                                2
  11/12/2020       GREAT LAKES           CHICAGO                                         1
  11/12/2020       GREAT LAKES           DETROIT                                         1
  11/12/2020       GREAT LAKES           GATEWAY                                         1
  11/12/2020       GREAT LAKES           GREATER MICHIGAN                                1
  11/12/2020       GREAT LAKES Total                                                     6
  11/12/2020       NORTHEAST             ALBANY                                          3
  11/12/2020       NORTHEAST             CONNECTICUT VALLEY                              5
  11/12/2020       NORTHEAST             GREATER BOSTON                                  3
  11/12/2020       NORTHEAST             LONG ISLAND                                     1
  11/12/2020       NORTHEAST             NORTHERN NEW ENGLAND                            1
  11/12/2020       NORTHEAST             NORTHERN NEW JERSEY                             1
  11/12/2020       NORTHEAST             WESTCHESTER                                     1
  11/12/2020       NORTHEAST Total                                                      15
  11/12/2020       PACIFIC               BAY-VALLEY                                      9
  11/12/2020       PACIFIC               HONOLULU                                        2
  11/12/2020       PACIFIC               LOS ANGELES                                     2
  11/12/2020       PACIFIC               SACRAMENTO                                      1
  11/12/2020       PACIFIC               SAN DIEGO                                       2
  11/12/2020       PACIFIC               SAN FRANCISCO                                   3
  11/12/2020       PACIFIC               SIERRA COASTAL                                  3
  11/12/2020       PACIFIC Total                                                        22
  11/12/2020       SOUTHERN              ALABAMA                                         2
  11/12/2020       SOUTHERN              DALLAS                                          1
  11/12/2020       SOUTHERN              FT WORTH                                        3
  11/12/2020       SOUTHERN              GULF ATLANTIC                                   3
  11/12/2020       SOUTHERN              LOUISIANA                                       2
  11/12/2020       SOUTHERN              MISSISSIPPI                                     1
  11/12/2020       SOUTHERN              OKLAHOMA                                        1
  11/12/2020       SOUTHERN              SOUTH FLORIDA                                   1
  11/12/2020       SOUTHERN Total                                                       14
  11/12/2020       WESTERN               ARIZONA                                         2
  11/12/2020       WESTERN               CENTRAL PLAINS                                  1
  11/12/2020       WESTERN               COLORADO/WYOMING                                1
  11/12/2020       WESTERN               DAKOTAS                                         4
  11/12/2020       WESTERN               NORTHLAND                                       1
  11/12/2020       WESTERN               SALT LAKE CITY                                  2
  11/12/2020       WESTERN Total                                                        11
11/12/2020 Total                                                                        90
  11/13/2020       CAPITAL METRO         BALTIMORE                                       1
  11/13/2020       CAPITAL METRO         GREATER S CAROLINA                              1
  11/13/2020       CAPITAL METRO         GREENSBORO                                      3
  11/13/2020       CAPITAL METRO         MID-CAROLINAS                                   4

                                                                                              28
     Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 29 of 35
             Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

11/13/2020      CAPITAL METRO           NORTHERN VIRGINIA                               2
11/13/2020      CAPITAL METRO           RICHMOND                                        1
11/13/2020      CAPITAL METRO Total                                                    12
11/13/2020      EASTERN                 APPALACHIAN                                     3
11/13/2020      EASTERN                 CENTRAL PENNSYLVANIA                            4
11/13/2020      EASTERN                 KENTUCKIANA                                     1
11/13/2020      EASTERN                 OHIO VALLEY                                     3
11/13/2020      EASTERN                 PHILADELPHIA METROPO                            4
11/13/2020      EASTERN                 SOUTH JERSEY                                    2
11/13/2020      EASTERN                 WESTERN PENNSYLVANIA                            1
11/13/2020      EASTERN Total                                                          18
11/13/2020      GREAT LAKES             CENTRAL ILLINOIS                                2
11/13/2020      GREAT LAKES             DETROIT                                         1
11/13/2020      GREAT LAKES             GREATER INDIANA                                 1
11/13/2020      GREAT LAKES             GREATER MICHIGAN                                2
11/13/2020      GREAT LAKES Total                                                       6
11/13/2020      NORTHEAST               CONNECTICUT VALLEY                              2
11/13/2020      NORTHEAST               GREATER BOSTON                                  2
11/13/2020      NORTHEAST               NEW YORK                                        2
11/13/2020      NORTHEAST               NORTHERN NEW ENGLAND                            2
11/13/2020      NORTHEAST               TRIBORO                                         1
11/13/2020      NORTHEAST Total                                                         9
11/13/2020      PACIFIC                 BAY-VALLEY                                      3
11/13/2020      PACIFIC                 LOS ANGELES                                     7
11/13/2020      PACIFIC                 SACRAMENTO                                      2
11/13/2020      PACIFIC                 SAN DIEGO                                       6
11/13/2020      PACIFIC                 SAN FRANCISCO                                   3
11/13/2020      PACIFIC                 SANTA ANA                                       3
11/13/2020      PACIFIC                 SIERRA COASTAL                                  2
11/13/2020      PACIFIC Total                                                          26
11/13/2020      SOUTHERN                ARKANSAS                                        2
11/13/2020      SOUTHERN                DALLAS                                          2
11/13/2020      SOUTHERN                HOUSTON                                         1
11/13/2020      SOUTHERN                MISSISSIPPI                                     1
11/13/2020      SOUTHERN                RIO GRANDE                                      3
11/13/2020      SOUTHERN                SUNCOAST                                        2
11/13/2020      SOUTHERN Total                                                         11
11/13/2020      WESTERN                 ALASKA                                          1
11/13/2020      WESTERN                 ARIZONA                                         1
11/13/2020      WESTERN                 CENTRAL PLAINS                                  4
11/13/2020      WESTERN                 COLORADO/WYOMING                                1
11/13/2020      WESTERN                 MID-AMERICA                                     1
11/13/2020      WESTERN                 NEVADA SIERRA                                   1
11/13/2020      WESTERN                 NORTHLAND                                       2
11/13/2020      WESTERN                 PORTLAND                                        3
11/13/2020      WESTERN                 SEATTLE                                         4
11/13/2020      WESTERN Total                                                          18

                                                                                             29
         Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 30 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

11/13/2020 Total                                                                       100
  11/14/2020       CAPITAL METRO         ATLANTA                                         1
  11/14/2020       CAPITAL METRO         CAPITAL                                         1
  11/14/2020       CAPITAL METRO         GREATER S CAROLINA                              1
  11/14/2020       CAPITAL METRO         GREENSBORO                                      1
  11/14/2020       CAPITAL METRO         MID-CAROLINAS                                   1
  11/14/2020       CAPITAL METRO         NORTHERN VIRGINIA                               1
  11/14/2020       CAPITAL METRO         RICHMOND                                        1
  11/14/2020       CAPITAL METRO Total                                                   7
  11/14/2020       EASTERN               APPALACHIAN                                     1
  11/14/2020       EASTERN               CENTRAL PENNSYLVANIA                            2
  11/14/2020       EASTERN               KENTUCKIANA                                     2
  11/14/2020       EASTERN               NORTHERN OHIO                                   1
  11/14/2020       EASTERN               OHIO VALLEY                                     1
  11/14/2020       EASTERN               PHILADELPHIA METROPO                            3
  11/14/2020       EASTERN               SOUTH JERSEY                                    2
  11/14/2020       EASTERN               WESTERN PENNSYLVANIA                            2
  11/14/2020       EASTERN Total                                                        14
  11/14/2020       GREAT LAKES           CENTRAL ILLINOIS                                2
  11/14/2020       GREAT LAKES           CHICAGO                                         1
  11/14/2020       GREAT LAKES           DETROIT                                         1
  11/14/2020       GREAT LAKES           GATEWAY                                         1
  11/14/2020       GREAT LAKES           LAKELAND                                        1
  11/14/2020       GREAT LAKES Total                                                     6
  11/14/2020       NORTHEAST             CONNECTICUT VALLEY                              1
  11/14/2020       NORTHEAST             GREATER BOSTON                                  2
  11/14/2020       NORTHEAST             LONG ISLAND                                     1
  11/14/2020       NORTHEAST             NORTHERN NEW ENGLAND                            1
  11/14/2020       NORTHEAST             NORTHERN NEW JERSEY                             1
  11/14/2020       NORTHEAST             TRIBORO                                         3
  11/14/2020       NORTHEAST Total                                                       9
  11/14/2020       PACIFIC               BAY-VALLEY                                      1
  11/14/2020       PACIFIC               LOS ANGELES                                     2
  11/14/2020       PACIFIC               SACRAMENTO                                      1
  11/14/2020       PACIFIC               SAN DIEGO                                       1
  11/14/2020       PACIFIC               SAN FRANCISCO                                   5
  11/14/2020       PACIFIC               SIERRA COASTAL                                  4
  11/14/2020       PACIFIC Total                                                        14
  11/14/2020       SOUTHERN              ALABAMA                                         1
  11/14/2020       SOUTHERN              DALLAS                                          1
  11/14/2020       SOUTHERN              LOUISIANA                                       1
  11/14/2020       SOUTHERN              RIO GRANDE                                      1
  11/14/2020       SOUTHERN              SOUTH FLORIDA                                   2
  11/14/2020       SOUTHERN              SUNCOAST                                        1
  11/14/2020       SOUTHERN Total                                                        7
  11/14/2020       WESTERN               ARIZONA                                         3
  11/14/2020       WESTERN               CENTRAL PLAINS                                  1

                                                                                              30
         Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 31 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  11/14/2020       WESTERN               COLORADO/WYOMING                                1
  11/14/2020       WESTERN               DAKOTAS                                         1
  11/14/2020       WESTERN               HAWKEYE                                         2
  11/14/2020       WESTERN               MID-AMERICA                                     2
  11/14/2020       WESTERN               NEVADA SIERRA                                   1
  11/14/2020       WESTERN               PORTLAND                                        1
  11/14/2020       WESTERN               SEATTLE                                         1
  11/14/2020       WESTERN Total                                                        13
11/14/2020 Total                                                                        70
  11/15/2020       CAPITAL METRO         GREATER S CAROLINA                              2
  11/15/2020       CAPITAL METRO         GREENSBORO                                      1
  11/15/2020       CAPITAL METRO         RICHMOND                                        1
  11/15/2020       CAPITAL METRO Total                                                   4
  11/15/2020       EASTERN               SOUTH JERSEY                                    2
  11/15/2020       EASTERN Total                                                         2
  11/15/2020       GREAT LAKES           CENTRAL ILLINOIS                                1
  11/15/2020       GREAT LAKES           GATEWAY                                         1
  11/15/2020       GREAT LAKES           GREATER MICHIGAN                                1
  11/15/2020       GREAT LAKES Total                                                     3
  11/15/2020       NORTHEAST             GREATER BOSTON                                  1
  11/15/2020       NORTHEAST Total                                                       1
  11/15/2020       PACIFIC               BAY-VALLEY                                      1
  11/15/2020       PACIFIC               LOS ANGELES                                     3
  11/15/2020       PACIFIC               SACRAMENTO                                      1
  11/15/2020       PACIFIC               SAN DIEGO                                       2
  11/15/2020       PACIFIC               SANTA ANA                                       1
  11/15/2020       PACIFIC Total                                                         8
  11/15/2020       SOUTHERN              ALABAMA                                         1
  11/15/2020       SOUTHERN              FT WORTH                                        1
  11/15/2020       SOUTHERN              GULF ATLANTIC                                   1
  11/15/2020       SOUTHERN              OKLAHOMA                                        1
  11/15/2020       SOUTHERN              RIO GRANDE                                      1
  11/15/2020       SOUTHERN Total                                                        5
  11/15/2020       WESTERN               NORTHLAND                                       1
  11/15/2020       WESTERN               SEATTLE                                         1
  11/15/2020       WESTERN Total                                                         2
11/15/2020 Total                                                                        25
  11/16/2020       CAPITAL METRO         ATLANTA                                        73
  11/16/2020       CAPITAL METRO         BALTIMORE                                       3
  11/16/2020       CAPITAL METRO         CAPITAL                                         3
  11/16/2020       CAPITAL METRO         GREATER S CAROLINA                              2
  11/16/2020       CAPITAL METRO         GREENSBORO                                      1
  11/16/2020       CAPITAL METRO         MID-CAROLINAS                                   1
  11/16/2020       CAPITAL METRO         NORTHERN VIRGINIA                               4
  11/16/2020       CAPITAL METRO         RICHMOND                                        3
  11/16/2020       CAPITAL METRO Total                                                  90
  11/16/2020       EASTERN               APPALACHIAN                                     1

                                                                                              31
     Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 32 of 35
             Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

11/16/2020      EASTERN                 CENTRAL PENNSYLVANIA                            4
11/16/2020      EASTERN                 KENTUCKIANA                                     1
11/16/2020      EASTERN                 NORTHERN OHIO                                   2
11/16/2020      EASTERN                 OHIO VALLEY                                     2
11/16/2020      EASTERN                 SOUTH JERSEY                                    3
11/16/2020      EASTERN                 TENNESSEE                                       1
11/16/2020      EASTERN                 WESTERN NEW YORK                                1
11/16/2020      EASTERN                 WESTERN PENNSYLVANIA                            1
11/16/2020      EASTERN Total                                                          16
11/16/2020      GREAT LAKES             CENTRAL ILLINOIS                                1
11/16/2020      GREAT LAKES             CHICAGO                                         1
11/16/2020      GREAT LAKES             GATEWAY                                         2
11/16/2020      GREAT LAKES             GREATER INDIANA                                 4
11/16/2020      GREAT LAKES             GREATER MICHIGAN                                1
11/16/2020      GREAT LAKES             LAKELAND                                        1
11/16/2020      GREAT LAKES Total                                                      10
11/16/2020      NORTHEAST               CARIBBEAN                                       1
11/16/2020      NORTHEAST               CONNECTICUT VALLEY                              5
11/16/2020      NORTHEAST               GREATER BOSTON                                  1
11/16/2020      NORTHEAST               NEW YORK                                        1
11/16/2020      NORTHEAST               NORTHERN NEW ENGLAND                            2
11/16/2020      NORTHEAST               NORTHERN NEW JERSEY                             2
11/16/2020      NORTHEAST               TRIBORO                                         3
11/16/2020      NORTHEAST               WESTCHESTER                                     1
11/16/2020      NORTHEAST Total                                                        16
11/16/2020      PACIFIC                 BAY-VALLEY                                      3
11/16/2020      PACIFIC                 LOS ANGELES                                     4
11/16/2020      PACIFIC                 SACRAMENTO                                      1
11/16/2020      PACIFIC                 SAN DIEGO                                       4
11/16/2020      PACIFIC                 SAN FRANCISCO                                   2
11/16/2020      PACIFIC                 SANTA ANA                                       3
11/16/2020      PACIFIC                 SIERRA COASTAL                                  2
11/16/2020      PACIFIC Total                                                          19
11/16/2020      SOUTHERN                ARKANSAS                                        4
11/16/2020      SOUTHERN                DALLAS                                          2
11/16/2020      SOUTHERN                FT WORTH                                        1
11/16/2020      SOUTHERN                GULF ATLANTIC                                   1
11/16/2020      SOUTHERN                RIO GRANDE                                      2
11/16/2020      SOUTHERN                SUNCOAST                                        3
11/16/2020      SOUTHERN Total                                                         13
11/16/2020      WESTERN                 ARIZONA                                         2
11/16/2020      WESTERN                 CENTRAL PLAINS                                  1
11/16/2020      WESTERN                 DAKOTAS                                         1
11/16/2020      WESTERN                 NORTHLAND                                       1
11/16/2020      WESTERN                 PORTLAND                                        1
11/16/2020      WESTERN                 SALT LAKE CITY                                  2
11/16/2020      WESTERN                 SEATTLE                                         2

                                                                                             32
         Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 33 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  11/16/2020       WESTERN Total                                                        10
11/16/2020 Total                                                                       174
  11/17/2020       CAPITAL METRO         CAPITAL                                         2
  11/17/2020       CAPITAL METRO         GREATER S CAROLINA                              1
  11/17/2020       CAPITAL METRO         MID-CAROLINAS                                   1
  11/17/2020       CAPITAL METRO         RICHMOND                                        2
  11/17/2020       CAPITAL METRO Total                                                   6
  11/17/2020       EASTERN               APPALACHIAN                                     1
  11/17/2020       EASTERN               KENTUCKIANA                                     1
  11/17/2020       EASTERN               OHIO VALLEY                                     4
  11/17/2020       EASTERN               PHILADELPHIA METROPO                            6
  11/17/2020       EASTERN               SOUTH JERSEY                                    3
  11/17/2020       EASTERN               WESTERN NEW YORK                                3
  11/17/2020       EASTERN               WESTERN PENNSYLVANIA                            2
  11/17/2020       EASTERN Total                                                        20
  11/17/2020       GREAT LAKES           CENTRAL ILLINOIS                                1
  11/17/2020       GREAT LAKES           CHICAGO                                         1
  11/17/2020       GREAT LAKES           DETROIT                                         1
  11/17/2020       GREAT LAKES           GATEWAY                                         1
  11/17/2020       GREAT LAKES           GREATER INDIANA                                 1
  11/17/2020       GREAT LAKES           GREATER MICHIGAN                                1
  11/17/2020       GREAT LAKES           LAKELAND                                        1
  11/17/2020       GREAT LAKES Total                                                     7
  11/17/2020       NORTHEAST             ALBANY                                          3
  11/17/2020       NORTHEAST             CONNECTICUT VALLEY                              2
  11/17/2020       NORTHEAST             GREATER BOSTON                                  1
  11/17/2020       NORTHEAST             NEW YORK                                        1
  11/17/2020       NORTHEAST             NORTHERN NEW ENGLAND                            2
  11/17/2020       NORTHEAST             TRIBORO                                         1
  11/17/2020       NORTHEAST             WESTCHESTER                                     1
  11/17/2020       NORTHEAST Total                                                      11
  11/17/2020       PACIFIC               BAY-VALLEY                                      3
  11/17/2020       PACIFIC               HONOLULU                                        1
  11/17/2020       PACIFIC               LOS ANGELES                                     8
  11/17/2020       PACIFIC               SACRAMENTO                                      3
  11/17/2020       PACIFIC               SAN DIEGO                                       3
  11/17/2020       PACIFIC               SAN FRANCISCO                                   6
  11/17/2020       PACIFIC               SANTA ANA                                       3
  11/17/2020       PACIFIC               SIERRA COASTAL                                  3
  11/17/2020       PACIFIC Total                                                        30
  11/17/2020       SOUTHERN              ALABAMA                                         2
  11/17/2020       SOUTHERN              FT WORTH                                        2
  11/17/2020       SOUTHERN              GULF ATLANTIC                                   1
  11/17/2020       SOUTHERN              HOUSTON                                         3
  11/17/2020       SOUTHERN              OKLAHOMA                                        1
  11/17/2020       SOUTHERN              RIO GRANDE                                      1
  11/17/2020       SOUTHERN              SOUTH FLORIDA                                   1

                                                                                              33
         Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 34 of 35
              Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

  11/17/2020       SOUTHERN              SUNCOAST                                        7
  11/17/2020       SOUTHERN Total                                                       18
  11/17/2020       WESTERN               ALASKA                                          1
  11/17/2020       WESTERN               ARIZONA                                         2
  11/17/2020       WESTERN               CENTRAL PLAINS                                  2
  11/17/2020       WESTERN               COLORADO/WYOMING                                4
  11/17/2020       WESTERN               DAKOTAS                                         1
  11/17/2020       WESTERN               HAWKEYE                                         2
  11/17/2020       WESTERN               MID-AMERICA                                     2
  11/17/2020       WESTERN               PORTLAND                                        1
  11/17/2020       WESTERN               SALT LAKE CITY                                  3
  11/17/2020       WESTERN               SEATTLE                                         5
  11/17/2020       WESTERN Total                                                        23
11/17/2020 Total                                                                       115
  11/18/2020       CAPITAL METRO         ATLANTA                                         1
  11/18/2020       CAPITAL METRO         BALTIMORE                                       1
  11/18/2020       CAPITAL METRO         CAPITAL                                         2
  11/18/2020       CAPITAL METRO         GREENSBORO                                      2
  11/18/2020       CAPITAL METRO         MID-CAROLINAS                                   3
  11/18/2020       CAPITAL METRO         RICHMOND                                        6
  11/18/2020       CAPITAL METRO Total                                                  15
  11/18/2020       EASTERN               APPALACHIAN                                     4
  11/18/2020       EASTERN               CENTRAL PENNSYLVANIA                            1
  11/18/2020       EASTERN               NORTHERN OHIO                                   1
  11/18/2020       EASTERN               OHIO VALLEY                                     1
  11/18/2020       EASTERN               PHILADELPHIA METROPO                            9
  11/18/2020       EASTERN               SOUTH JERSEY                                    3
  11/18/2020       EASTERN               TENNESSEE                                       1
  11/18/2020       EASTERN               WESTERN NEW YORK                                3
  11/18/2020       EASTERN Total                                                        23
  11/18/2020       GREAT LAKES           CENTRAL ILLINOIS                                2
  11/18/2020       GREAT LAKES           CHICAGO                                         5
  11/18/2020       GREAT LAKES           DETROIT                                         1
  11/18/2020       GREAT LAKES           GATEWAY                                         2
  11/18/2020       GREAT LAKES           GREATER INDIANA                                 1
  11/18/2020       GREAT LAKES           GREATER MICHIGAN                                4
  11/18/2020       GREAT LAKES           LAKELAND                                        1
  11/18/2020       GREAT LAKES Total                                                    16
  11/18/2020       NORTHEAST             CONNECTICUT VALLEY                              2
  11/18/2020       NORTHEAST             NEW YORK                                        2
  11/18/2020       NORTHEAST             NORTHERN NEW JERSEY                             1
  11/18/2020       NORTHEAST             TRIBORO                                         7
  11/18/2020       NORTHEAST             WESTCHESTER                                     3
  11/18/2020       NORTHEAST Total                                                      15
  11/18/2020       PACIFIC               BAY-VALLEY                                      3
  11/18/2020       PACIFIC               LOS ANGELES                                     2
  11/18/2020       PACIFIC               SACRAMENTO                                      2

                                                                                              34
         Case 1:20-cv-02405-EGS Document 117-5 Filed 11/19/20 Page 35 of 35
               Election Inbound Ballots - On or after 10/24/2020 - No Destination Processing

   11/18/2020      PACIFIC                SAN DIEGO                                      3
   11/18/2020      PACIFIC                SAN FRANCISCO                                  1
   11/18/2020      PACIFIC                SIERRA COASTAL                                 1
   11/18/2020      PACIFIC Total                                                        12
   11/18/2020      SOUTHERN               ALABAMA                                        1
   11/18/2020      SOUTHERN               FT WORTH                                       1
   11/18/2020      SOUTHERN               GULF ATLANTIC                                  5
   11/18/2020      SOUTHERN               HOUSTON                                        1
   11/18/2020      SOUTHERN               LOUISIANA                                      1
   11/18/2020      SOUTHERN               OKLAHOMA                                       2
   11/18/2020      SOUTHERN               RIO GRANDE                                     2
   11/18/2020      SOUTHERN               SOUTH FLORIDA                                  1
   11/18/2020      SOUTHERN               SUNCOAST                                       5
   11/18/2020      SOUTHERN Total                                                       19
   11/18/2020      WESTERN                ALASKA                                         2
   11/18/2020      WESTERN                CENTRAL PLAINS                                 1
   11/18/2020      WESTERN                COLORADO/WYOMING                               6
   11/18/2020      WESTERN                DAKOTAS                                        5
   11/18/2020      WESTERN                NORTHLAND                                      3
   11/18/2020      WESTERN                PORTLAND                                       4
   11/18/2020      WESTERN                SALT LAKE CITY                                 1
   11/18/2020      WESTERN                SEATTLE                                        3
   11/18/2020      WESTERN Total                                                        25
11/18/2020 Total                                                                       125
   11/19/2020      PACIFIC                SACRAMENTO                                     1
   11/19/2020      PACIFIC                SAN FRANCISCO                                  1
   11/19/2020      PACIFIC Total                                                         2
   11/19/2020      SOUTHERN               ARKANSAS                                       1
   11/19/2020      SOUTHERN Total                                                        1
11/19/2020 Total                                                                         3
  NATION Total                                                                     226,381




                                                                                               35
